
Exhibit 10.6












 AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 

 
MEEMEE MEDIA INC.,
 
ALL SCREENS MEDIA LLC,


 
AND
 


THE HOLDERS OF THE MEMBERSHIP INTERESTS OF

ALL SCREENS MEDIA LLC
 

 




Dated May 19, 2015


 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 




EXHIBITS AND SCHEDULES


Schedule I                      Schedule of ASM Interests
Schedule II                   Schedule of MeeMee Options
Schedule III                 Investor Questionnaire


Exhibit A                          Employment Agreements
Exhibit B                          Stock Option Agreement (To Be Negotiated
Prior to Closing)
Exhibit C                          Secured Promissory Note
Exhibit D                          Security Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER ("Agreement") is made and entered into as of
May 19, 2015 ("Effective Date"), by and between MeeMee Media Inc., a Nevada
corporation ("MeeMee"), All Screens Media, LLC, a Nevada limited liability
company ("ASM") and the holders of 100% of the membership interests of ASM set
forth on the signature page to this Agreement (collectively, the "ASM Members"
and individually, an "ASM Member"), MeeMee, ASM and the ASM Members are each
sometimes hereinafter referred to individually as a "Party" and collectively as
"the Parties."
RECITALS
A.           The ASM Members are the owners and members of ASM, each owns a
membership interest and collectively own 100% of the existing membership
interests of ASM (the "ASM Interests"). The ASM Interest held by each ASM Member
is set forth on Schedule I in the column headed "Percentage Interest in ASM."
 
B.            Prior to the closing of the Merger, MeeMee shall form a Nevada
limited liability company and wholly owned subsidiary of MeeMee ("MergerSub")
for the purposes of completing the Merger described herein;

 
C.           The Board of Directors of MeeMee have approved the form of this
Agreement, and deem it advisable and in the best interests of their stockholders
to consummate, on the terms and conditions and subject to the occurrence of
certain events specified herein, the merger of MergerSub with and into ASM, with
ASM surviving the Merger (the "Merger"), and prior to the Closing of the Merger,
the Manager and Member of MergerSub shall have approved the form of this
Agreement and the Merger;

 
D.           Each ASM Member has approved this Agreement, and deems it in the
best interest of ASM and its members that it consummate the Merger on the terms
and conditions and subject to the occurrence of certain events specified herein;

 
E.            MeeMee and ASM desire to make certain representations, warranties,
covenants and agreements in connection with the Merger and the transactions
contemplated by this Agreement and also to set various conditions to the Merger.
 
F.            For United States federal income tax purposes, it is intended that
the Merger shall qualify as a reorganization under Section 368(a) of the
Internal Revenue Code of 1986, as amended (the "Code"), and this Agreement is
intended to be, and is hereby, adopted as a plan of reorganization within the
meaning of Section 368(a) of the Code
 
NOW, THEREFORE, in consideration of the foregoing Recitals, and the
representations, warranties, covenants and agreements contained herein or made a
part hereof, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:
 
Agreement and Plan of Merger
 
Page  1
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


 


ARTICLE I
THE MERGER
Section 1.1                          The Merger. At the Merger Date (as defined
in Section 1.3 below), (a) MergerSub shall be merged with and into ASM in
accordance with the Nevada Revised Statutes (the "NRS"); (b) the separate
limited liability company existence of MergerSub shall cease; and (c) ASM shall
(i) be the surviving company in the Merger (the "Surviving Company"); (ii)
continue its limited liability company existence under the laws of the State of
Nevada; (iii) succeed to and assume all of the rights and obligations of ASM and
MergerSub in accordance with the NRS; and (iv) become, as a result of the
Merger, a direct wholly-owned subsidiary of MeeMee.
 
Section 1.2                          Closing. Unless this Agreement shall have
been terminated pursuant to Section 9.1, the closing of the Merger (the
"Closing") shall take place at 10:00 a.m., PST, on a location and date to be
specified by the Parties (the "Closing Date"), which shall be no later than the
second (2nd) Business Day after satisfaction or waiver of the conditions set
forth in ARTICLE VII, unless another time or date is agreed to by the Parties
Notwithstanding the foregoing, the Closing may take place by delivery of
documents required herein to be delivered by facsimile or other electronic
transmission, including but not limited to by email attachment.
 
       Section 1.3                         Merger Date of the Merger. Upon the
Closing, MeeMee and ASM shall cause a Certificate of Merger (the "Certificate of
Merger") to be executed, acknowledged and filed with the Nevada Secretary of
State in accordance with the relevant provisions of the NRS and shall make all
other filings or recordings required under the NRS. The Merger shall become
effective at such time as the Certificate of Merger shall have been duly filed
with the Nevada Secretary of State or at such later time or date as is specified
in the Certificate of Merger (which time is hereinafter referred to as the
"Merger Date").
 
Section 1.4                          Certificate of Formation and Limited
Liability Company Agreement of the Surviving Company. At the Merger Date, the
Articles of Organization and Operating Agreement of the MergerSub as in effect
immediately prior to the Merger Date shall become the Articles of Organization
and Operating Agreement of the Surviving Company until thereafter amended in
accordance with the provisions thereof and hereof and Legal
Requirements. Notwithstanding the foregoing, the Parties shall negotiate and
agree to the form and content of the MergerSub Operating Agreement prior to the
Closing Date.
 
Section 1.5                          Managing Members of the Surviving
Company. The Managing Members of ASM at the Merger Date shall, from and after
the Merger Date, be the Managing Members of the Surviving Company until their
successors have been duly elected or appointed and qualified, or their earlier
death, resignation or removal.
 
Section 1.6                          Events At Merger.

 
(a)            Board Composition. On the Merger Date, and subject to compliance
with Section 14(f) of the Securities Exchange Act of 1934, as amended, and Rule
14f-1 promulgated thereunder, if applicable, MeeMee shall take all necessary
corporate action to cause the following to occur: (i) the MeeMee Board of
Directors shall consist of five (5) directors, being Peter
Agreement and Plan of Merger
 
Page  2
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------







Heumiller, Martin Doane, Robert Kopple, Paul Amsellem, and one independent board
member to be mutually selected by ASM and MeeMee, which selection shall occur at
or prior to Closing; and (ii) the chairperson of the MeeMee Board of Directors
shall be Martin Doane.

(b)            Executive Officers. MeeMee shall take all necessary corporate
action to appoint Peter Heumiller as MeeMee's Chief Executive Officer and to
appoint Howard Sichel and Denis Barry, each as an Executive Vice-President. Each
such appointment shall be subject to the execution of the Employment Agreements
attached hereto as Exhibit A and such Employment Agreements shall become
effective as of the Merger Date. If, prior to the Merger Date, any individual is
unwilling or unable to serve in such capacity, then ASM shall be entitled to
appoint another individual in his stead, and MeeMee shall take all necessary
corporate action to effect such appointments.


Section 1.7                          Secured Promissory Note; Security
Agreement. Simultaneously with execution of this Agreement, MeeMee and ASM shall
enter into (i) the Secured Promissory Note (the "Note") attached as Exhibit C
hereto; and (ii) the Security Agreement (the "Security Agreement") attached as
Exhibit D hereto.
ARTICLE II  
CONVERSION; EXCHANGE
Section 2.1                          Effect on Capital Stock. On the Merger
Date, each of the following shall occur:
(a)
Cancellation and Conversion of ASM Interests. On the Merger Date, all ASM
Interests shall, in the aggregate, be converted into Ten Million (10,000,000)
fully paid and non-assessable shares of MeeMee Common Stock, it being understood
that all ASM Interests shall thereby be canceled and retired and shall cease to
exist, and the ASM Members shall only have the right to receive and divide
amongst themselves such shares of MeeMee Common Stock in consideration for such
cancellation.

(b)
Conversion of MergerSub Membership Interests. On the Merger Date, by virtue of
the Merger and without any further action on the part of the Parties, all
membership interests in the MergerSub shall be converted into and become one
validly issued interest in the Surviving Company and shall constitute the only
outstanding interest in the Surviving Company.

(c)
Issuance of MeeMee Options. At Closing, MeeMee shall issue and deliver the
MeeMee Three Million (3,000,000) options to ASM at the per share price existing
as of the Effective Date and set forth on Schedule II (the "MeeMee Options").
The MeeMee Options shall be exercised in accordance with the terms, conditions,
rights and preferences set forth in the form of Stock Option Agreement to be
negotiated and finalized prior to Closing. It is the intent of the Parties that
the MeeMee Options be "incentive stock options" as defined in Section 422 of the
Code, provided same is permitted by law. Furthermore, it is the intent of the
Parties that incentive stock options, if any, shall

Agreement and Plan of Merger
 
Page  3
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------







qualify as incentive stock options upon option exercise to the same extent as
they qualified as incentive stock options as of the Effective Date and to the
maximum extent permitted under the Code.
(d)
Incentive Bonus Stock. MeeMee shall allocate an additional Five Million
(5,000,000) shares of MeeMee Common Stock as incentive bonus stock ("Incentive
Bonus Stock") based on 12- and 24-month EBITDA thresholds (the "Incentive Stock
Thresholds"). The Parties shall negotiate in good faith and finalize the
Incentive Stock Thresholds and other conditions for issuance of the Incentive
Bonus Stock prior to Closing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MEEMEE
MeeMee represents and warrants to ASM and the ASM Members that, except as
qualified by the disclosure schedule delivered by MeeMee in final form on or
before the Closing Date (hereinafter the "MeeMee Disclosure Schedule"), the
statements contained in this Article III are true and correct as of the
Effective Date (except that the statements contained in this Article III shall
be true and correct only as of the Closing Date):
Section 3.1                          Organization and Qualification. MeeMee and
each of its subsidiaries, including MergerSub, are duly organized, validly
existing and in good standing under the laws of their jurisdictions of
organization, with the corporate power and authority to own and operate their
businesses as presently conducted, except where the failure of any of the
foregoing would not have a Material Adverse Effect.
 
Section 3.2                          Authorization. Each of MeeMee and MergerSub
has the requisite corporate power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the Merger.
 
Section 3.3                          Validity and Effect of Agreement. This
Agreement has been duly and validly executed and delivered by MeeMee and,
assuming that it has been duly authorized, executed and delivered by the other
Parties, constitutes a legal, valid and binding obligation of MeeMee, in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally.
 
Section 3.4                          No Conflict. The execution and delivery of
this Agreement (including the Exhibits and Schedules required hereby) by MeeMee
and MergerSub, the performance by MeeMee and MergerSub of their respective
obligations hereunder, and the consummation of the Merger, will not: (i)
conflict with MeeMee's Articles of Incorporation or Bylaws or MergerSub's
Articles of Organization; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to MeeMee or its subsidiaries or any of the properties or
assets of MeeMee or its subsidiaries; or (iii) violate, breach, be in conflict
with or constitute a default (or be an event which, with notice or lapse of time
or both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of MeeMee or its
subsidiaries, or result in the creation or imposition of any Lien upon any
property, asset or business of MeeMee
Agreement and Plan of Merger
 
Page  4
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



 
 or its subsidiaries under any Contract, order, judgment or decree to which
MeeMee or any its subsidiaries is a party or by which any of the foregoing or
their assets or properties are bound or encumbered except, in the case of
clauses (ii) and (iii), for such violations, breaches, conflicts, defaults or
other occurrences which, individually or in the aggregate, would not have a
Material Adverse Effect on MeeMee.
Section 3.5                          Required Filings and Consents. Except as
otherwise provided in this Agreement, the execution and delivery of this
Agreement by MeeMee does not, and the performance of this Agreement by MeeMee
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, Governmental Authority with respect to MeeMee except:
(i) compliance with applicable requirements of the Securities Act, the Exchange
Act and state securities laws ("Blue Sky Laws"); and (ii) where the failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on MeeMee, or would not prevent or
materially delay consummation of the Merger or otherwise prevent the parties
hereto from performing their respective obligations under this Agreement.
 
Section 3.6                          Capitalization. The authorized capital
stock of MeeMee consists of 150,000,000 shares of Common Stock, par value $0.001
per share, of which there will be no more than 45 million shares issued and
outstanding as of immediately prior to the Closing Date. MeeMee has no
authorized shares of preferred stock. All shares of capital stock of MeeMee
outstanding as of the Effective Date and as of the Closing Date have been, and
will be, duly authorized and validly issued, are fully paid and non-assessable,
and free of preemptive rights, and all shares of capital stock of MeeMee which
may be issued as contemplated or permitted by this Agreement will, when issued,
be duly authorized and validly issued, fully paid and nonassessable and not
subject to any preemptive rights.
 
Section 3.7                          SEC Reports. MeeMee has filed with the SEC
all forms and other documents required to be filed by it under the Exchange Act
or the Securities Act (the "MeeMee SEC Documents"). As of their respective dates
or, if amended, as of the date of the last such amendment, the MeeMee SEC
Documents, including any financial statements or schedules included therein (i)
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, and (ii) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be, and the applicable rules and regulations of the SEC thereunder.
 
Section 3.8                          Financial Statements. Each of the financial
statements included in the MeeMee SEC Documents (the "MeeMee Financial
Statements") have been or will be filed in accordance with Legal Requirements
and prepared from and in accordance with the books and records of MeeMee; comply
in all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto; have been or
will be prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto); and have
fairly presented or will fairly present the financial positions and the results
of operations and cash flows of MeeMee
Agreement and Plan of Merger
 
Page  5
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------





as of the dates thereof or for the periods presented therein (subject, in the
case of un-audited statements, to normal year-end audit adjustments not material
in amount).

 
Section 3.9                          Disclosure. As of the Closing Date, to the
Knowledge of MeeMee and its subsidiaries, there is no known material fact or
information relating to the business, condition (financial or otherwise),
affairs, operations or assets of MeeMee that has not been disclosed in writing
to ASM and/or the ASM Members by MeeMee. To the Knowledge of MeeMee, no
representation or warranty of MeeMee in this Agreement or any statement or
document delivered in connection herewith or therewith, contains or will contain
any untrue statement of a material fact or fail to state any material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF ASM AND ASM MEMBERS
ASM and each ASM Member, jointly and severally, represent and warrant to MeeMee
that, except as qualified by the disclosure schedule delivered by ASM in final
form on or before the Closing Date (hereinafter the "ASM Disclosure Schedule"),
the statements contained in this Article IV are true and correct as of the
Effective Date:
Section 4.1                          Organization and Qualification. ASM is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Nevada. ASM has the requisite power and lawful
authority to carry on its business as it is now being conducted or contemplated
to be conducted. ASM does not own or lease real property in any jurisdiction.
ASM has delivered to MeeMee a true and correct copy of the ASM Operating
Agreement, including any and all amendments.


Section 4.2                          Interests in Other Persons. Except as set
forth in the ASM Disclosure Schedule which lists ASM's ownership interest in
certain joint ventures and the jurisdiction of formation of each joint venture
(the "ASM Subsidiaries"), ASM does not, directly or indirectly, own or control
or have any capital or other equity interest or participation in (or any
interest convertible into or exchangeable or exercisable for, any capital or
other equity interest or participation in), nor is it, directly or indirectly,
subject to any obligation or requirement to provide funds to or invest in, any
Person.



Section 4.3                          Authorization; Validity and Effect of
Agreement. ASM has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Merger. This
Agreement has been duly and validly executed and delivered by ASM and, assuming
that it has been duly authorized, executed and delivered by the other Parties,
constitutes a legal, valid and binding obligation of ASM, in accordance with its
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors' rights generally.
 
Section 4.4                          No Conflict. The execution and delivery of
this Agreement (including the Exhibits and Schedules required hereby) by ASM,
the performance by ASM of its obligations hereunder, and the consummation of the
Merger will not: (i) conflict with ASM's Articles of Organization or Operating
Agreement or the articles of organization or operating
 
Agreement and Plan of Merger
 
Page  6
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


agreement of any of the ASM Subsidiaries; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to ASM or any of the ASM Subsidiaries
or any of the properties or assets of ASM or any of the ASM Subsidiaries; or
(iii) violate, breach, be in conflict with or constitute a default (or be an
event which, with notice or lapse of time or both, would constitute a default)
under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of ASM or any of the ASM Subsidiaries, or result
in the creation or imposition of any Lien upon any property, asset or business
of ASM or the ASM Subsidiaries under any Contract, order, judgment or decree to
which ASM or any of the ASM Subsidiaries is a party or by which any of the
foregoing or their assets or properties are bound or encumbered except, in the
case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a Material Adverse Effect on ASM or any of the ASM Subsidiaries.


Section 4.5                          Capitalization. The ASM Interests
constitute 100% of the membership, ownership and equity interests in ASM. The
ASM Disclosure Schedule describes the percentage ownership of ASM in each of the
ASM Subsidiaries. All ASM ownership interests in the ASM Subsidiaries are free
of any encumbrances or Liens. There are no options, warrants, preemptive rights,
purchase rights, subscription rights, conversion rights, stock appreciation,
phantom stock or profit participation rights, convertible securities, calls,
rights, voting trusts, proxies, or other commitments relating to any equity
interest in ASM to which ASM or any ASM Member is a party or by which any of
them is bound, and there exists none of the foregoing that were issued in
violation of any federal or state securities laws or regulations or in violation
of any preemptive or contractual rights of any Person. There are no Contracts or
commitments providing for the issuance of or the granting of rights to purchase
membership interests in ASM or under which ASM is or may become obligated to
issue any membership or other interest. There are no options, warrants,
preemptive rights, purchase rights, subscription rights, conversion rights,
stock appreciation, phantom stock or profit participation rights, convertible
securities, calls, rights, voting trusts, proxies, or other commitments relating
to any equity interest in any ASM Subsidiaries. There are no Contracts or
commitments providing for the issuance of or the granting of rights to purchase
membership interests in any of the ASM Subsidiaries or under which any of the
ASM Subsidiaries is or may become obligated to issue any membership or other
interest. The ASM Interests, when exchanged in accordance with the terms of this
Agreement, will be duly authorized, with no personal liability attaching to the
ownership thereof, except as provided under the Nevada Revised Statutes, as
amended, and shall not be subject to any preemptive rights, rights of first
refusal or other similar rights of any other Person. Schedule I sets forth a
true and complete list of the ASM Interests that will be outstanding as of the
Closing Date.

 
Section 4.6                          Financial Statements. ASM shall deliver to
MeeMee, on or before the Closing Date, true and complete copies of the audited
balance sheet of ASM for the fiscal year ended December 31, 2014, and the
unaudited balance sheet of ASM for the first quarter of 2015 and any such
additional periods as may be required for inclusion in the Final Form Draft 8-K
(collectively "ASM Financial Statements"). The ASM Financial Statements shall be
prepared in compliance with GAAP, consistently applied throughout the periods
involved (except as otherwise indicated therein) and in accordance with all
applicable SEC rules and regulations, including Regulation S-X promulgated under
the Securities Act, shall present
 
Agreement and Plan of Merger
 
Page  7
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


fairly in all material respects the financial position and results of operations
and cash flows of ASM at the date or for the period set forth therein, and shall
include any and all other entities for which consolidation is required under
GAAP. The ASM Financial Statements shall be prepared from and in accordance with
the books and records of ASM. ASM maintains a system of internal accounting
controls sufficient, in the judgment of its Managing Members, to provide
reasonable assurance that (i) transactions are executed in accordance with the
Managing Members' general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of consolidated financial statements
in conformity with generally accepted accounting principles and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with the Managing Members' general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. ASM has established disclosure controls and procedures and designed
such disclosure controls and procedures to ensure that material information
relating to ASM is made known to the Managing Members of ASM by others within
ASM. Since the date of ASM's most recent Financial Statement, there have been no
significant changes in the internal controls of ASM over financial reporting or,
to the Knowledge of ASM, in other factors that would reasonably be expected to
significantly affect the internal controls of ASM over financial reporting. The
ASM Financial Statements shall include the financial statements of the ASM
Subsidiaries if required by applicable SEC rules and regulations.
 
Section 4.7                          No Undisclosed Liabilities. Except as
disclosed in the ASM Financial Statements, as of the Closing Date, ASM and the
ASM Subsidiaries have no material liabilities, indebtedness or obligations,
except those that have been incurred in the Ordinary Course of Business, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
and there is no existing condition, situation or set of circumstances that, to
ASM's Knowledge, could reasonably be expected to result in such a liability,
indebtedness or obligation.


 
 
Agreement and Plan of Merger
 
Page  8
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


 
Section 4.8                          Properties and Assets. ASM has good and
marketable title to, or the legal right to use, all of the assets reflected in
the most recent ASM Financial Statement, except for those sold or otherwise
disposed of since the date of such ASM Financial Statement in the Ordinary
Course of Business consistent with past practice. Each of the ASM Subsidiaries
has good and marketable title to, or the legal right to use, all of the assets
necessary for the conduct of its business.
 
Section 4.9                          Litigation. There is no Action pending or,
to the Knowledge of any ASM Member, threatened against ASM or any of the ASM
Subsidiaries that, individually or in the aggregate, directly or indirectly,
would be reasonably likely to have a Material Adverse Effect, nor is there any
outstanding judgment, decree or injunction, in each case against ASM or any of
the ASM Subsidiaries, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.
 
Section 4.10                      Taxes. ASM has timely filed (or has had timely
filed on its behalf) with the appropriate tax authorities all tax returns
required to be filed by it or on behalf of it, and each such tax return was
complete and accurate in all material respects, and ASM has timely paid (or has
had paid on its behalf) all Taxes due and owing by it, regardless of whether
required to be shown or reported on a tax return, including Taxes required to be
withheld by it. No material deficiency for a Tax has been asserted in writing or
otherwise, to the Knowledge of ASM Members, against ASM or with respect to any
of its assets, except for asserted deficiencies that either (i) have been
resolved and paid in full or (ii) are being contested in good faith. There are
no material Liens for Taxes upon the assets of ASM.
 
Section 4.11                     Compliance. ASM and each of the ASM
Subsidiaries is in compliance with all Legal Requirements applicable to its
operations or with respect to which compliance is a condition of engaging in the
business thereof, except to the extent that failure to comply would not,
individually or in the aggregate, have a Material Adverse Effect. ASM has not
received any notice asserting a failure, or possible failure, to comply with any
Legal Requirements, the subject of which notice has not been resolved as
required thereby or otherwise to the satisfaction of the party sending the
notice, except for such failure as would not, individually or in the aggregate,
have a Material Adverse Effect. ASM and each of the ASM Subsidiaries holds all
permits, licenses and franchises from Governmental Authorities required to
conduct its business as it is now being conducted, except for such failures to
have such permits, licenses and franchises that would not, individually or in
the aggregate, have a Material Adverse Effect. ASM and none of the ASM
Subsidiaries has never been debarred or otherwise prohibited or restricted from
contracting with, or providing goods or services to, any Governmental Authority,
nor, to its Knowledge, ever been investigated by any Governmental Authority
relating to or arising out of any contract or provision of goods or services.
 


Agreement and Plan of Merger
 
Page  9
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------






Section 4.12                      Absence of Certain Changes. Except as set
forth in the ASM Disclosure Schedule, since March 31, 2015 (i) to the Knowledge
of the ASM Members, there has been no change or development in, or effect on,
ASM or any of the ASM Subsidiaries that has or could reasonably be expected to
have a Material Adverse Effect; (ii) ASM has not sold, transferred, disposed of,
or agreed to sell, transfer or dispose of, any material amount of its assets
other than in the Ordinary Course of Business; (iii) ASM has not acquired any
material amount of assets except in the Ordinary Course of Business, nor
acquired or merged with any other business; (iv) ASM has not waived or amended
any of its respective rights under Material Contracts except in the Ordinary
Course of Business; and (v) ASM has not entered into any agreement to take any
action described in clauses (i) through (iv) above.
 
Section 4.13                      Brokers and Finders. Neither ASM nor, nor any
ASM Member has employed any broker or finder, or investment advisor or
consultant, or incurred any liability for any brokerage fee, commission or
finders' fee, or fee related to investment advice or consultation in connection
with the Merger, for which ASM has or could have any liability.
 
Section 4.14           Intellectual Property Rights. ASM and each of the ASM
Subsidiaries owns, or is licensed or otherwise possesses legally enforceable
rights to use in connection with its business free and clear of all liens,
claims or encumbrances, certain trademarks, trade names, service marks,
copyrights, patents, trade secrets and other business-related confidential
information (including customer lists), tangible or intangible proprietary
information and material, and software (collectively, "Intellectual Property
Rights"). In the case of Intellectual Property Rights licensed to ASM or any of
the ASM Subsidiaries, ASM represents and warrants that the Contracts under which
such Intellectual Property Rights are granted are, as of the Effective Date and
the Closing Date, valid, binding and enforceable for the business conducted by
ASM or the ASM Subsidiaries, respectively, as of the Effective Date and the
Closing Date.
 
(b)            ASM (i) has not received notice of a claim of infringement of any
trademark, service mark, copyright, or any other proprietary right of any third
party, and (ii) has no Knowledge of any claim challenging or questioning the
validity or effectiveness of any Contract relating to any Intellectual Property
Rights. ASM and each of the ASM Subsidiaries has at all times used reasonable
efforts to protect its proprietary information and to prevent such information
from being released into the public domain.
 
(c)
Each ASM Member has no Knowledge of any fact or circumstance that would render
any Intellectual Property Rights invalid or unenforceable.

(d)            Each item of the Intellectual Property Rights is valid and
subsisting, and all necessary registration, maintenance and renewal fees in
connection with such Intellectual Property Rights have been paid and all
necessary documents and certificates in connection with such Intellectual
Property Rights have been filed with the relevant patent, copyright, trademark
or other authorities in the United States or foreign jurisdictions, as the case
may be, for the purposes of maintaining such Intellectual Property Right.
Section 4.15                      Material Transactions or Affiliations. Except
as stated on the schedule of liabilities to be delivered by ASM on or before the
Closing Date (hereinafter the
 
 
Agreement and Plan of Merger
 
Page  10
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


 
"ASM Permitted Liabilities Schedule,") there is no Contract between ASM or the
ASM Subsidiaries and any Person who was, at the time of such Contract, an
officer, director or member of ASM, pursuant to which ASM has any commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into any other material transactions with, any such Person.
 
Section 4.16                       Employees. ASM is, to the best of each ASM
Member's Knowledge, in compliance with all Legal Requirements respecting terms
and conditions of employment, except where a failure of compliance would not
have a Material Adverse Effect. There are no proceedings pending or, to each ASM
Member's Knowledge, reasonably expected or threatened, between ASM, on the one
hand, and any or all of its current or former employees, on the other hand.
There are no claims pending, or, to each ASM Member's Knowledge, reasonably
expected or threatened, against ASM under any workers' compensation or long term
disability plan or policy. ASM has no unsatisfied obligations to any employee,
former employee, or qualified beneficiary pursuant to any employee benefit plan,
COBRA, HIPAA, or any state law governing health care coverage extension or
continuation that would have a Material Adverse Effect on ASM.
 
Section 4.17                      Material Contracts. Each ASM Material Contract
(i) is legal, valid, binding and enforceable and in full force and effect as of
the Effective Date; and (ii) will continue to be legal, valid, binding and
enforceable and in full force and effect immediately following the Closing
except for those ASM Material Contracts or provisions thereof that would not
have a Material Adverse Effect on ASM. Neither ASM nor, to ASM's and each ASM
Member's Knowledge, any other party, is in breach or default, and no event has
occurred which, with notice or lapse of time, would constitute a breach or
default by ASM or such other party, or permit termination, modification or
acceleration under the ASM Material Contract, except for those ASM Material
Contracts or provisions thereof that would not have a Material Adverse Effect on
ASM.
 
Section 4.18                      Principals. During the past five years, no
principal officer or Managing Member of ASM or any of the ASM Subsidiaries has
been:
 
(a)
the subject of any bankruptcy petition filed by or against any business of which
he was a general partner or executive officer either at the time of the
bankruptcy or within two years prior to that time;

 
(b)
the subject of any conviction in a criminal proceeding or being subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses);

(c)
the subject of any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; or

(d)
found by a court of competent jurisdiction (in a civil action), the Commission
or the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.

 
Agreement and Plan of Merger
 
Page  11
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------


 
Section 4.19                       Disclosure. As of the Closing Date, to the
Knowledge of each ASM Member, there is no known material fact or information
relating to the business, condition (financial or otherwise), affairs,
operations or assets of ASM or any of the ASM Subsidiaries that has not been
disclosed in writing to MeeMee by ASM, excluding any matter that does not have a
Material Adverse Effect on ASM or any of the ASM Subsidiaries. To the Knowledge
of each ASM Member, no representation or warranty of ASM in or pursuant to this
Agreement, contained or will contain any untrue statement of a material fact or
fail to state any material fact necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading,
excluding any matter that does not have a Material Adverse Effect on ASM or any
of the ASM Subsidiaries.
ARTICLE V                                        
REPRESENTATIONS AND WARRANTIES OF EACH ASM MEMBER
Each ASM Member, severally and not jointly, hereby makes the following
representations and warranties to MeeMee, and any reference in this Article V to
"ASM Member" refers solely to the individual ASM Member making the
representation and warranty and not to any other ASM Member:


Section 5.1                          Authority and Validity. Such ASM Member has
all requisite power to execute and deliver, perform his obligations under and to
consummate the transactions contemplated by this Agreement.
 
Section 5.2                          Ownership. Such ASM Member is the record
and beneficial owner of his ASM Interest set forth opposite his name on Schedule
I, free and clear of any Lien, and has full power and authority to convey his
ASM Interest, free and clear of any Lien.
 
Section 5.3                          Validity. Upon the execution and delivery
of each document contemplated by this Agreement which requires the signature of
such ASM Member (assuming due execution and delivery by each other Party), such
document shall constitute such ASM Member's legal, valid and binding obligation
enforceable against him in accordance with the terms of such document except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally.
 
Section 5.4                          No Breach or Violation. Such ASM Member's
execution, delivery and performance of this Agreement and each other document
contemplated by this Agreement which requires his signature, and the
consummation of the transactions contemplated by this Agreement and such other
documents, do not and will not conflict with any agreement to which such ASM
Member is a party, or by which ASM's assets are bound or affected.
 
Section 5.5                          Consents and Approvals. No consent,
approval, authorization or order of, registration or filing with, or notice to
any Government Authority or any other Person is necessary to be obtained, made
or given by such ASM Member in connection with: (i) the execution, delivery and
performance by such ASM Member of this Agreement or any other document
contemplated by this Agreement which requires his signature; or (ii) the
consummation by such ASM Member of the transactions contemplated by this
Agreement and such documents.
 
Agreement and Plan of Merger
 
Page  12
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



Section 5.6                          Investor Status. Such ASM Member has
properly completed the form attached hereto as Schedule III. Such ASM Member is
an "accredited investor" as that term is defined in Rule 501(a) of Regulation D
under the Securities Act.
 
Section 5.7                          No Government Review. Such ASM Member
understands that neither the SEC nor any securities commission or other
Governmental Authority has approved the issuance of the MeeMee Common Stock or
passed upon or endorsed the merits of the MeeMee Common Stock or this Agreement
or any of the other documents relating to the Merger , or confirmed the accuracy
of, determined the adequacy of, or reviewed the Merger Agreement or the other
transaction documents.
 
Section 5.8                          Investment Intent. The MeeMee Common Stock
is being acquired by such ASM Member for his own account for investment purposes
only, not as a nominee or agent and not with a view to the resale or
distribution of any part thereof, and such ASM Member has no present intention
of selling, granting any participation in or otherwise distributing the same.
Such ASM Member further represents that he does not have any Contract with any
Person to sell, transfer or grant participation to such Person or third party
with respect to any of the interests.
 
Section 5.9                          Restrictions on Transfer. Such ASM Member
understands that the shares of MeeMee Common Stock have not been registered
under the Securities Act or registered or qualified under any foreign or state
securities law, and may not be, directly or indirectly, sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act and registration or qualification under
applicable state securities laws or the availability of an exemption there from.
In any case where such an exemption is relied upon by ASM Member from the
registration requirements of the Securities Act and the registration or
qualification requirements of such state securities laws, ASM Member shall
furnish MeeMee with an opinion of counsel stating that the proposed sale or
other disposition of such securities may be effected without registration under
the Securities Act and will not result in any violation of any applicable state
securities laws relating to the registration or qualification of securities for
sale, such counsel and opinion to be satisfactory to MeeMee. Such ASM Member
acknowledges that he is able to bear the economic risks of an investment in the
MeeMee Common Stock for an indefinite period of time, and that his overall
commitment to investments that are not readily marketable is not
disproportionate to his net worth.
 
Section 5.10                      Informed Investment. Such ASM Member has made
such investigations in connection herewith as he deemed necessary or desirable
so as to make an informed investment decision without relying upon MeeMee for
legal or tax advice related to this investment. In making his decision to
acquire the MeeMee Common Stock, such ASM Member has not relied upon any
information other than information contained in this Agreement and in the other
transaction documents.
 
Agreement and Plan of Merger
 
Page  13
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



Section 5.11                       Access to Information. Such ASM Member
acknowledges that he has had access to and has reviewed all documents and
records relating to MeeMee, including, but not limited to, the MeeMee SEC
Documents, that he has deemed necessary in order to make an informed investment
decision with respect to an investment in MeeMee.
 
Section 5.12                       Reliance on Representations. Such ASM Member
understands that the MeeMee Common Stock is being offered and sold to it in
reliance on specific exemptions from the registration and/or public
offering requirements of the U.S. federal and state securities laws and that
MeeMee is relying in part upon the truth and accuracy of, and such ASM Member's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such ASM Member set forth herein in order to determine the
availability of such exemptions and the eligibility of such ASM Member to
acquire the Common Stock. Such ASM Member represents and warrants to MeeMee that
any informa-tion such ASM Member has heretofore furnished or furnishes herewith
to MeeMee is complete and accurate, and further represents and warrants that ASM
Member will notify and supply corrective information to MeeMee immediately upon
the occurrence of any change therein occurring prior to MeeMee's issuance of the
MeeMee Common Stock. Within five (5) days after receipt of a request from
MeeMee, such ASM Member will provide such information and deliver such documents
as may reasonably be necessary to comply with any and all laws and regulations
to which MeeMee is subject with respect to the issuance of the MeeMee Common
Stock.
 
Agreement and Plan of Merger
 
Page  14
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
Section 5.13                      No General Solicitation. ASM Member is unaware
of, and in deciding to participate in the transactions contemplated hereby is in
no way relying upon, and did not become aware of the transactions contemplated
hereby through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media, or
broadcast over television or radio or the internet, in connection with the
transactions contemplated hereby.
 
Section 5.14           Legends. ASM Member understands that the certificates
representing the MeeMee Common Stock shall have endorsed thereon the following
legend (or such similar legend as may be determined by MeeMee), and stop
transfer instructions reflecting that these restrictions on transfer will be
placed with the transfer agent of the Common Stock:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) A REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933 IS IN EFFECT, (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE ASM SELLER,
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933."
Section 5.15                          Placement and Finder's Fees. No agent,
broker, investment banker, finder, financial advisor or other Person acting on
behalf of such ASM Member or under his authority is or will be entitled to any
broker's or finder's fee or any other commission or similar fee, directly or
indirectly, in connection with the transactions contemplated hereby, and no
Person is entitled to any fee or commission or like payment in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of such ASM Member.
 
Section 5.16                          Disclosure. No representation or warranty
by such ASM Member in this Agreement or any statement or document delivered in
connection herewith or therewith, contained or will contain any untrue statement
of a material fact or fail to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading.






ARTICLE VI
CERTAIN COVENANTS
Section 6.1                          Conduct of Business by ASM. During the
period commencing with the Effective Date and continuing until the Merger Date,
except (i) as expressly permitted or required by this Agreement, or (ii) with
the consent of MeeMee, ASM and each of the ASM Subsidiaries shall not conduct
any trade or business other than as presently conducted, and shall preserve
intact its business organizations. From the Effective Date and continuing until
the Merger Date, ASM and its officers, directors, managers, members and agents
shall not, directly or indirectly, consult or negotiate with or seek proposals
from any other Person with respect to any merger, asset sale, stock sale, share
exchange, or any other transaction involving ASM that would inhibit, prevent or
delay the completion of the Merger.
 
Agreement and Plan of Merger
 
Page  15
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



Section 6.2                          Conduct of Business by MeeMee. During the
period commencing with the Effective Date and continuing until the Merger Date,
except (i) as expressly permitted or required by this Agreement, or (ii) with
the consent of ASM, MeeMee shall not conduct any trade or business other than as
presently conducted, and shall preserve intact its business organizations. From
the Effective Date and continuing until the Merger Date, MeeMee and its
officers, directors, managers, members and agents shall not, directly or
indirectly, consult or negotiate with or seek proposals from any other Person
with respect to any merger, asset sale, stock sale, share exchange, or any other
transaction involving MeeMee that would inhibit, prevent or delay the completion
of the Merger. Nothing in this Agreement shall be deemed to prohibit MeeMee (or
be deemed to require the consent of ASM) from completing an acquisition of a
Person which is in a trade or business similar to MeeMee and/or ASM prior to the
Closing Date.
 
Section 6.3                          Financial Statements. Prior to Closing, ASM
shall deliver to MeeMee (i) the ASM Financial Statements; (ii) the consent of
its independent auditors to include their audit report and ASM Financial
Statements in a Current Report on Form 8-K relating to the Merger or in such
other reports as MeeMee may be required to file relating to ASM's business,
operations, management and ownership (collectively, "Reports"); and (iii) such
other information as MeeMee may reasonably require from ASM to complete the
Reports. ASM shall cause its independent auditor to consent to MeeMee's use,
disclosure and reliance on the ASM Financial Statements as may be required in
connection with any filing made by MeeMee pursuant to Legal Requirements.
 
Section 6.4                          Preparation of the Form 8-K. As promptly as
practicable following the Effective Date, ASM and MeeMee shall cooperate and
work together in good faith to prepare one or more Current Reports on and
amendments to Form 8-K in accordance with Legal Requirements for disclosure of
the transactions contemplated under this Agreement. Such Current Reports or
amendments shall comply in all material respects with Legal Requirements and
shall contain all information that would be required to be contained in a
General Form for Registration of Securities on Form 10, including the consent of
ASM's independent accountants as to the inclusion of the ASM Financials
Statements therein, except that ASM and MeeMee shall be permitted to defer the
filing of pro forma financial information to the extent permitted to do so in
accordance with Legal Requirements. The final version of Form 8-K to be filed
with the SEC is hereinafter referred to as the "Final Draft Form 8-K."
 
 
Agreement and Plan of Merger
 
Page  16
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------





Section 6.5                           Other Regulatory Matters. Each Party shall
consult with and cooperate with each other in promptly preparing and filing all
applications, notices, petitions and filings, shall use reasonable best efforts
to take or cause to be taken all actions, and do or cause to be done all things
in order to obtain all approvals and authorizations of all Governmental
Entities, necessary or advisable to consummate and make effective, in the most
expeditious manner reasonably practicable, the Merger and the other transactions
contemplated by this Agreement. ASM shall have the right to review and approve
in advance all characterizations of the information relating to ASM, and MeeMee
shall have the right to review and approve in advance all characterizations of
the information relating to MeeMee, contained in any such application, notice,
petition or filing.
 
Section 6.6                           Pre-Merger Director and Officer
Indemnification.

(a)            Each of MeeMee, MergerSub and ASM agrees that, to the fullest
extent permitted under Legal Requirements, all rights to indemnification,
advancement and exculpation from liabilities for acts or omissions occurring at
or prior to the Merger Date now existing in favor of the current or former
members, directors and officers of such entity, or any Person who comes to serve
in such capacity prior to the Merger Date, as provided in such entity's articles
of organization or certificate of incorporation, by-laws, operating agreement or
other Contracts providing indemnification, advancement or exculpation shall
survive the Merger and shall continue in full force and effect in accordance
with their terms, and no such provision in any such document shall be amended,
modified or repealed in any manner that would adversely affect the rights or
protections thereunder to any such individual with respect to acts or omissions
occurring at or prior to the Merger Date.
 
(b)            From and after the Merger Date, subject to Legal Requirements,
MeeMee will cause the Surviving Company to indemnify and hold harmless each
Managing Member of ASM (in each case, for acts or failures to act in such
capacity), determined as of the date hereof, against any costs or expenses
(including reasonable attorneys' fees, costs and expenses), judgments, fines,
losses, claims, damages or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of matters existing or occurring at
or prior to the Merger Date, whether asserted or claimed prior to, at or after
the Merger Date (including any matters arising in connection with the
transactions contemplated by this Agreement), to the fullest extent permitted by
Legal Requirements (and MeeMee will cause the Surviving Company also to advance
expenses (including but not limited to reasonable attorneys' fees, costs and
legal expenses) as incurred to the fullest extent permitted under Legal
Requirements; provided that if, subject to Legal Requirements, the Person to
whom expenses are advanced provides an undertaking to repay such advances if it
is ultimately determined that such Person is not entitled to indemnification).
 
(c)            The obligations of MeeMee and the Surviving Company under this
Section 6 shall not be terminated or modified by the Parties in a manner so as
to adversely affect ASM or any ASM Member without the consent of the affected
Party. If MeeMee, the Surviving Company or any of their respective successors or
assigns (i) shall consolidate with or merge into any other


Agreement and Plan of Merger
 
Page  17
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------






corporation or entity and shall not be the continuing or Surviving Company or
entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
MeeMee or the Surviving Company, as the case may be, shall assume all of the
obligations of MeeMee, or the Surviving Company, as the case may be, set forth
in this Agreement.
(d)            This Section 6 is: (i) intended to be for the benefit of and will
be enforceable by each "Indemnified Party" (as defined in Section 9.4 below) and
his or its successors, heirs and representatives, and (ii) in addition to and
not in substitution of any other rights to indemnification, advancement,
exculpation or contribution that any Party may have by contract or otherwise.
 
Section 6.7                          Fees and Expenses. Except as otherwise
agreed to by the applicable Parties, all fees and expenses incurred in
connection with the Merger, this Agreement and the transactions contemplated by
this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not the Merger is consummated.
 
Section 6.8                           Access to Information. At all times prior
to the Merger Date or earlier termination of this Agreement in accordance with
the provisions of Article IX, and in each case subject to Section 6.9 below, ASM
and MeeMee shall each provide to the other (and the other's authorized
representative) reasonable access during normal business hours and upon
reasonable prior notice to the premises, properties, books, records, assets,
liabilities, operations, contracts, personnel, financial information and other
data and information of or relating to such party (including without limitation
all written proprietary and trade secret information and documents, and other
written information and documents relating to intellectual property rights and
matters), and will cooperate with the other party in conducting its due
diligence investigation of such Party, provided that the Party granted such
access shall not interfere unreasonably with the operation of the business
conducted by the Party granting access, and provided that no such access need be
granted to privileged information or any agreements or documents subject to
confidentiality agreements.
 
Section 6.9                         Confidentiality. Each Party ("Receiving
Party") shall hold, and shall cause its respective affiliates and
representatives to hold, all Confidential Information made available to it by
another Party ("Disclosing Party") in connection with the Merger in strict
confidence, shall not use such information except for the sole purpose of
evaluating the Merger and shall not disseminate or disclose such information
other than to its directors, officers, managers, employees, stockholders,
interest holders, affiliates, agents and representatives who have a need to know
such information for the sole purpose of evaluating the Merger (each of whom
shall be informed in writing by the Receiving Party of the confidential nature
of such information and directed by such party in writing to treat such
information confidentially). The above limitations on use, dissemination and
disclosure shall not apply to Confidential Information that (i) is learned by
the Receiving Party from a third party entitled to disclose it; (ii) becomes
known publicly other than through the fault of the Receiving Party; (iii) is
required by law or court order to be disclosed by the parties; or (iv) is
disclosed with the Disclosing Party's prior written consent. The Parties shall
undertake all reasonable steps to ensure that the secrecy and confidentiality of
such information will be maintained. In the event a Receiving Party is required
by court order or subpoena to disclose information which is otherwise deemed to
be confidential or subject to the confidentiality obligations hereunder, prior
to such disclosure, the Receiving Party shall: (x) promptly notify the
Disclosing Party and, if having received a court order or subpoena, deliver a
copy of the same to the Disclosing Party; (y) cooperate with the Disclosing
Party, at the Disclosing Party's expense, in obtaining a protective or similar
order with respect to such information; and (z) provide only that amount of
information as the Receiving Party is advised by its counsel is necessary to
comply with such court order or subpoena.
 
Agreement and Plan of Merger
 
Page  18
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



Section 6.10                      Further Assurances. Each of the Parties agrees
to use commercially reasonable efforts before and after the Merger Date to take
or cause to be taken all action and to do or cause to be done, and to assist and
cooperate with each other in doing, all things necessary, proper or advisable in
accordance with Legal Requirements to consummate and make effective, in the most
expeditious manner practicable, the Merger.
 
Section 6.11                      Public Announcements. ASM and MeeMee will
consult with each other before issuing, and provide each other the reasonable
opportunity to review, comment upon and concur with, any press release or other
public statements with respect to the transactions contemplated by this
Agreement, including the Merger, and shall not issue any such press release or
make any such public statement prior to such consultation, except as any party,
after consultation with counsel, determines is required by applicable Legal
Requirements.
 
Section 6.12                      Notification of Certain Matters. ASM and
MeeMee shall promptly notify each other in writing of any event, fact or
occurrence that would result in any breach by either of them of any
representation or warranty or breach of any covenant contained in this
Agreement.
 
Section 6.13                      Transaction Expenses; Termination Fee.   Each
Party shall be solely responsible for the payment of all of its own legal,
accounting, audit and other costs and expenses relating to the Merger
transaction.
 
Section 6.14                       ASM Audit. ASM shall utilize the proceeds of
the Note to commence an audit within five (5) Business Days of receipt of the
first $225,000 under the Note.
 
Section 6.15                      Tax-Free Reorganization Treatment. The Parties
intend that the Merger will qualify as a reorganization under Section 368(a) of
the Code, and each shall not, and shall not permit any of their respective
subsidiaries to, take any action, or fail to take any action, that would
reasonably be expected to jeopardize the qualification of the Merger as a
reorganization under Section 368(a) of the Code. Each Party will report the
Merger as a reorganization within the meaning of Section 368(a) of the Code for
all Tax purposes, including attaching the statement described in Treasury
Regulations Section 1.368-3(a) on or with its return for the taxable year of the
Merger.






ARTICLE VII
CONDITIONS PRECEDENT
Section 7.1                          Conditions to Each Party's Obligation to
Effect the Merger. The respective obligation of each Party to effect the Merger
is subject to the existence of, or satisfaction or waiver by ASM and MeeMee (as
the case may be) on or prior to the Closing Date of the following conditions:
 
(a)
No Injunctions or Restraints. No temporary restraining order or preliminary or
permanent injunction or other order by any federal or state court of competent
jurisdiction preventing consummation of the Merger is in effect, and no Legal
Requirements prohibits consummation of the Merger; and

Agreement and Plan of Merger
 
Page  19
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



(b)
Form 8-K. The Final Draft Form 8-K has been prepared and is capable of being
filed immediately after the Closing (or the immediate next Business Day
thereafter).

Section 7.2                          Conditions to Obligations of ASM to Effect
the Merger. The obligations of ASM to consummate the Merger shall be subject to
the existence of, or satisfaction or waiver by ASM on or prior to the Closing
Date of the following conditions:
(a)
MeeMee has funded the Principal Amount (as defined in the Note) under the Note;

(b)
MeeMee has extinguished any unpaid or deferred compensation accrued to any
director or officer of MeeMee prior to the Closing Date (which for the purposes
of clarification shall not include any loans by any director to MeeMee);

(c)
The representations and warranties of MeeMee set out in this Agreement are true
and correct in all material respects on and as of the Closing Date as though
such representations and warranties were made at and as of such time;

(d)
MeeMee has performed and complied in all material respects with all covenants,
conditions, obligations and agreements required by this Agreement to be
performed or complied with by MeeMee or prior to the Closing Date;

(e)
All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person, and any matter requiring
consent or mutual agreement of MeeMee and ASM as provided in this Agreement, to
consummate the transactions contemplated under this Agreement has been obtained;

(f)
ASM is satisfied, in its reasonable discretion, with the MeeMee Disclosure
Schedule;

(g)
MeeMee has entered into employment agreements with each of Peter Heumiller,
Howard Sichel, and Denis Barry to take effect upon the Closing Date;

(h)
MeeMee has issued MeeMee Options pursuant to Incentive Stock Option Agreement
(to be negotiated and finalized prior to Closing) to each of the individuals
listed on Schedule I at the exercise price and in the amount set forth on
Schedule I; and

(i)
the Parties have finalized the Incentive Stock Thresholds and agreed to
conditions for the issuance of the Incentive Bonus Stock described in Section
2.1(d).

Section 7.3                          Conditions to Obligations of MeeMee to
Consummate the Merger. The obligations of MeeMee to consummate the Merger shall
be subject to the existence of, or satisfaction or waiver by MeeMee on or prior
to the Closing Date of the following conditions:
 
(a)
The representations and warranties of ASM set out in this Agreement are true and
correct in all material respects at and as of the time of the Closing as though
such representations and warranties were made at and as of such time;

Agreement and Plan of Merger
 
Page  20
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------



(b)
ASM has performed and complied in all material respects with all covenants,
conditions, obligations and agreements required by this Agreement to be
performed or complied with by ASM on or prior to the Closing Date;

(c)
The following documents are delivered to MeeMee:

(i)     
The ASM Financial Statements;

(ii)    
Certificate of good standing from the Nevada Secretary of State, dated at or
about the Closing Date, to the effect that ASM is in good standing under the
laws of said state, and certificate(s) of good standing from the secretary of
state of the applicable state of formation for each of the ASM Subsidiaries;

    (iii)   
Certified copy of the Operating Agreement of ASM, as amended to date;

(iv)   
Manager's certificate duly executed by ASM's manager attaching and attesting to
the accuracy of ASM's Operating Agreement;

(d)
All consents, approvals, permits, authorizations and orders required to be
obtained from, and all registrations, filings and notices required to be made
with or given to, any Regulatory Authority or Person, and any matter requiring
consent or mutual agreement of MeeMee as provided in this Agreement, to
consummate the transactions contemplated under this Agreement are obtained;

(e)
There is no Material Adverse Effect on the business, condition or prospects of
ASM (including the ASM Subsidiaries) until the Closing Date;

(f)
MeeMee is satisfied, in its reasonable discretion, with the ASM Disclosure
Schedule; and

(g)
ASM is satisfied, in its reasonable discretion, with the ASM Permitted
Liabilities Schedule.






ARTICLE VIII
STATUES OF LIMITATIONS ON CLAIMS
Section 8.1                          Statutes of Limitations on Claims. The
applicable statute of limitations for the filing of any claim arising out of or
related to any inaccuracy in, or material breach or alleged breach of any
warranty, representation, covenant or agreement in respect of which indemnity
may be sought pursuant to Sections 9.4 and 9.5 below (each a "Default") shall,
if the Indemnified Party sends the Indemnifying Party written notice of such
Claim prior to the expiration of the applicable statute of limitations,
describing the Default in sufficient detail for the Indemnifying Party to
understand the nature thereof, be extended for a period not to exceed one (1)
year from the date of such notice.
 
Agreement and Plan of Merger
 
Page  21
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
ARTICLE IX
TERMINATION; INDEMNITY
Section 9.1                          Termination. This Agreement may be
terminated at any time prior to the Merger Date:
 
(a)
by mutual consent of MeeMee and ASM;

(b)
by ASM if MeeMee fails to make the requisite payments set forth in paragraph 3.1
of the Note, i.e., no less than $225,000 on or earlier than each of June 15,
2015, July 15, 2015 and August 15, 2015, and September 15, 2015, it being
understood that any acceptance of any late payment by ASM shall constitute a
waiver of its termination right as to that particular payment only;

(c)
by ASM if the Merger shall not have been consummated on or before the six (6)
month anniversary of the Effective Date or if any of the conditions to the
Closing set forth in Section 7.3 above shall have become incapable of
fulfillment by the six (6) month anniversary of the Effective Date and shall not
have been waived in writing by ASM; provided, however, that the right to
terminate this Agreement under this Section 9.1(b) shall not be available to ASM
if (i) ASM's or the ASM Members' action or failure to act has been a principal
cause of or resulted in the failure of the Merger to occur on or before such
date and such action or failure to act constitutes a breach of this Agreement;
or (ii) the ASM Financial Statements have not been delivered to MeeMee;

(d)
by MeeMee, if the Merger shall not have been consummated on or before the six
(6) month anniversary of the Effective Date or if any of the conditions to the
Closing set forth in Section 7.2 above shall have become incapable of
fulfillment by the six (6) month anniversary of the Effective Date and shall not
have been waived in writing by MeeMee; provided, however, that the right to
terminate this Agreement under this Section 9.1(d) shall not be available to
MeeMee if its action or failure to act has been a principal cause of or resulted
in the failure of the Merger to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement; or

(e)
by MeeMee or ASM if any Governmental or judicial Authority shall have issued an
injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Merger and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable.

 
Section 9.2                          Procedure and Effect of Termination. In the
event of termination of this Agreement pursuant to Section 9.1 above, written
notice thereof shall forthwith be given by the terminating Party to the other
Parties, and, except as set forth below, this Agreement shall terminate and be
void and have no further effect without any further action by the Parties.
 
Agreement and Plan of Merger
 
Page  22
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
Section 9.3                         Effect of Termination. Except as provided in
Section 9.4 below, in the event of termination of this Agreement, no Party shall
have any liability to any other Party, except for such Party's willful breach of
or knowing misrepresentation made prior to termination. Nothing in this
Section 9.3 shall be deemed to release any Party from any liability for breach
by such Party of its obligations under this Agreement or from any obligations
that exist under separate agreements between the Parties.
 
Section 9.4                         Indemnification Between the Parties
 
(a)
MeeMee (in this context, the "Indemnifying Party") shall indemnify and hold
harmless ASM and the ASM Members (in this context an "Indemnified Party"), from
and against any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys'
fees and related disbursements (collectively, "Claims") suffered by such
Indemnified Party resulting from or arising out of (i) any inaccuracy in or
breach of any of the representations or warranties made by MeeMee at the time
they were made and, except for those representations and warranties that specify
a particular date or time (which need only be true and correct as of such date
or time), on and as of the applicable Closing Date; (ii) any breach or
nonfulfillment of any covenants or agreements made by MeeMee in this Agreement;
or (iii) any misrepresentation made by MeeMee in this Agreement or any other
document delivered pursuant to this Agreement or in connection with consummating
the Merger.

(b)
ASM Members (in this context, the "Indemnifying Party") shall indemnify and hold
harmless MeeMee and its officers and directors (in this context an "Indemnified
Party"), from and against any and all Claims suffered by such Indemnified Party
resulting from or arising out of (i) any inaccuracy in or breach of any of the
representations or warranties made by ASM or an ASM Member at the time they were
made and, except for representations and warranties that specify a particular
date or time (which need only be true and correct as of such date or time), on
and as of the applicable Closing Date, (ii) any breach or nonfulfillment of any
covenants or agreements made by ASM or an ASM Member; and (iii) any
misrepresentation made by ASM or an ASM Member in this Agreement or any other
document delivered pursuant to this Agreement or in connection with consummating
the Merger.

(c)
For Claims under this Article IX, neither MeeMee nor the ASM Members shall have
any liability for Claims unless and until all Claims made by the other parties'
Indemnified Persons aggregate at least Fifty Thousand Dollars ($50,000) (the
"Basket"), after which the other parties' Indemnified Persons shall be entitled
to indemnity for the Claims over the amount of the Basket.

Section 9.5                          Indemnification Procedures for Third Party
Claims.
 
(a)    
Upon obtaining knowledge of any Claim by a third party which has given rise to,
or is expected to give rise to, a claim for indemnification hereunder (a "Third
Party Claim"), the Indemnified Party shall give written notice of such Third
Party Claim ("Notice of Claim") to the Indemnifying Party, specifying in
reasonable detail such information as the Indemnified Party may have with
respect to such indemnification claim (including copies of any summons,

 
 
Agreement and Plan of Merger
 
Page  23
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

complaint or other pleading which may have been served on it and any written
claim, demand, invoice, billing or other document evidencing or asserting the
same). No failure or delay by the Indemnified Party in the performance of the
foregoing shall reduce or otherwise affect the obligation of the Indemnifying
Party to indemnify and hold the Indemnified Party harmless, except to the extent
that such failure or delay shall have actually adversely affected the
Indemnifying Party's ability to defend against, settle or satisfy any Third
Party Claim for which the Indemnified Party entitled to indemnification
hereunder.
 
(b)
The Indemnifying Party shall have ten (10) Business Days after the date on which
Notice of Claim is given to the Indemnified Party to notify Indemnified Party in
writing of its election to defend such Claim on behalf of the Indemnified Party.
If the Indemnifying Party elects to defend such Third Party Claim, the
Indemnified Party shall make available to the Indemnifying Party and its agents
and representatives all records and other materials that are reasonably required
in the defense of such Third Party Claim and shall otherwise cooperate with and
assist the Indemnifying Party in the defense of such Third Party Claim, and so
long as the Indemnifying Party is defending such Third Party Claim in good
faith, the Indemnified Party shall not pay, settle or compromise such Third
Party Claim. If the Indemnifying Party elects to defend such Third Party Claim,
the Indemnified Party shall have the right to participate in the defense thereof
at the Indemnified Party's sole expense; provided, however, that in the event
that the Indemnified Party reasonably determines that representation by the
Indemnifying Party's counsel of both the Indemnifying and Indemnified Party
could reasonably be expected to present counsel with a conflict of interest,
then the Indemnified Party may employ separate counsel and the Indemnifying
Party shall pay the fees and expenses of such counsel incurred in the defense of
such Third Party Claim and any counterclaims asserted in response thereto. If
the Indemnifying Party does not elect to defend the Third Party Claim, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have, at the Indemnifying Party's expense, to defend the Third Party
Claim; provided, however, that (i) the Indemnified Party shall not have any
obligation to participate in the defense of, or to defend, the Third Party
Claim; (ii) the Indemnified Party's defense of or its participation in the
defense of any the Third Party Claim shall not in any way diminish or lessen the
obligations of the Indemnifying Party to indemnify the Indemnified Party as set
forth in this Article IX; and (iii) the Indemnified Party may not settle any
Third Party Claim without the consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

(c)
Notwithstanding anything contained in Section 9.5(b) above, the Indemnifying
Party and all Indemnified Parties shall cooperate fully in all aspects of any
investigation, defense, pre-trial activities, trial, compromise, settlement or
discharge of any Third Party Claim in respect of which indemnity is sought
pursuant to this Article IX, including, but not limited to, by providing each
other with reasonable access to employees and officers (including as witnesses)
and other information, with the costs of out-of-pocket costs or expenses of such
cooperation to be borne by the Indemnifying Party.

Section 9.6                         Indemnification Procedures for Direct
Claims. In the event an Indemnified Party has an indemnification claim against
the Indemnifying Party that does not
 
Agreement and Plan of Merger
 
Page  24
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
involve a claim by a third party ("Direct Claim(s)"), the Indemnified Party
shall promptly deliver notice of such Direct Claim to the Indemnifying Party in
writing and in reasonable detail. The failure by any Indemnified Party to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it may have to such Indemnified Party, except to the extent that
Indemnifying Party has been actually prejudiced by such failure. If the
Indemnifying Party does not notify the Indemnified Party within fifteen (15)
Business Days following its receipt of such notice that the Indemnifying Party
disputes the Direct Claim, such Direct Claim shall be conclusively deemed a
liability of the Indemnifying Party under this Article IX and the Indemnifying
Party shall pay the amount of such claim to the Indemnified Party on demand, or
in the case of any notice in which the amount of the Direct Claim is estimated,
on such later date when the amount of such Direct Claim is finally determined.
If the Indemnifying Party disputes its liability with respect to such Direct
Claim in a timely manner, the Indemnifying Party and the Indemnified Party shall
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved through negotiations, such dispute shall be resolved pursuant to
Section 10.09.
 
Section 9.7                          Limitations on Indemnification; Right of
Offset. No claim for indemnification under this Article IX shall be asserted and
no liability for such indemnification shall be enforced against the Indemnifying
Party to the extent that the Indemnified Party has theretofore received
indemnification or otherwise been compensated for such Claim. In the event that
an Indemnified Party shall later recover or receive any amount in respect of the
Claim (whether under insurance policies or otherwise) for which it has
previously received payments from the Indemnifying Party pursuant to this
Article IX, the Indemnified Party shall promptly repay to the Indemnifying Party
such amount recovered. MeeMee shall have the right of offset against any shares
of MeeMee Common Stock held by an ASM Member for any indemnity claim that MeeMee
may have against the ASM Member, and MeeMee may place a stop transfer order on
such shares of MeeMee Common Stock until such time as the indemnity claims are
resolved and satisfied by such ASM Member.




 
 


 
Agreement and Plan of Merger
 
Page  25
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
ARTICLE X
MISCELLANEOUS
Section 10.1                     Entire Agreement. This Agreement and the
Schedules and Exhibits hereto constitute the entire agreement between the
Parties and supersede all prior agreements and understandings, both written and
oral, between the Parties with respect to the subject matter hereof.
 
Section 10.2                     Amendment and Modifications. Except as provided
in Section 10.3 below, this Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by all of the Parties.
 
Section 10.3                     Extensions and Waivers. At any time prior to
the Closing, the Parties entitled to the benefits of any term or provision of
this Agreement may (a) extend the time for the performance of any of the
obligations or other acts of any Party, (b) waive any inaccuracy in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (c) waive compliance with any obligation, covenant,
agreement or condition contained herein. Any agreement on the part of a Party to
any such extension or waiver shall be valid only if set forth in a writing
signed by the Party against whom enforcement of any such extension or waiver is
sought. No failure or delay on the part of any Party hereto in the exercise of
any right under this Agreement shall impair such right or be construed to be a
waiver of or acquiescence in any breach of any representation, warranty,
covenant or agreement.
 
Section 10.4                     Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors, assigns, heirs, executors and administrators, provided, however,
that no Party may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other Parties hereto.
 
Section 10.5                     Headings; Definitions. The Article and Section
headings contained in this Agreement are inserted for convenience of reference
only and will not affect the meaning or interpretation of this Agreement. All
references to Articles and Sections contained in this Agreement mean Articles
and Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.
 
Section 10.6                     Severability. If any provision of this
Agreement shall be held void, voidable, invalid or inoperative, the remaining
provisions of this Agreement shall remain in full force and effect. However, if
such void, voidable, invalid or inoperative provision is a material term or
condition of this Agreement, the Parties shall supply a substitute provision,
negotiated in good faith, which comes closest to their original intent.
 
Section 10.7                     Specific Performance. The Parties hereto agree
that in the event that any Party fails to consummate the Merger in accordance
with the terms of this Agreement, irreparable damage would occur, no adequate
remedy at law would exist and damages would be difficult to determine. It is
accordingly agreed that the Parties shall be entitled to seek specific
performance in such event without the necessity of proving the inadequacy of
money damages as a remedy, in addition to any other remedy at law or in equity.
 
 
Agreement and Plan of Merger
 
Page  26
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
Section 10.8                      Notices. All notices hereunder shall be
sufficiently given for all purposes hereunder if in writing and delivered
personally, sent by documented overnight delivery service or, to the extent
receipt is confirmed, by telecopy, telefax, email or other electronic
transmission to the appropriate address or number as set forth below, and, as to
an ASM Member, at the address provided by each ASM Member on the signature page
(or any other address duly notified by a party hereto pursuant to the provisions
of this Section 10.8).
 
If to MeeMee:
with a copy to:
MeeMee Media Inc.
33 Willow Avenue
Toronto, ON M4E 3K1
Attn: Martin J. Doane, Executive Chairman
martin.doane@ubequitycapital.com
Phone (310) 460-9215
Steven J. Davis, Esq.
Steven James Davis, A Professional Corporation
1042 N. El Camino Real, B-261
Encinitas, California 92024-1322
steve@sjdavislaw.com
Phone (619) 788-2383
FAX (858) 367-8138
If to ASM:
with a copy to:
All Screens Media, LLC
Gordon E. R. Troy, Esq.
631 N. Stephanie St., Suite 284
Henderson, NV 89014
Attn: Peter Heumiller, Managing Member
peter.heumiller@allscreensmedia.com
Phone (732) 299-6261
 
5203 Shelburne Rd.
Shelburne, VT 05482
Phone (802) 881-0640
FAX (646) 588-1962
gtroy@webtm.com

 
Section 10.9                      Governing Law/Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada,
without regard to the laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Any legal action brought by a party to
enforce or interpret this Agreement shall be brought exclusively in a state or
federal court located in Las Vegas, Nevada, and the parties hereby consent to
the exclusive jurisdiction of such courts.


 
Agreement and Plan of Merger
 
Page  27
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 



Section 10.10                  Counterparts. This Agreement may be signed in
counterparts and transmitted by one Party to the other via email in PDF or FAX.
Said counterparts, taken together, shall constitute one agreement. If this
Agreement is signed in counterparts, neither Party shall be bound by this
Agreement until both Parties have duly executed a counterpart hereof.
 
Section 10.11                 Certain Definitions. As used herein:
 
(a)
"Business Day" means any day other than a Saturday, Sunday or a day on which
federally chartered financial institutions are not open for business in the
State of California;

(b)
"Confidential Information" means the existence and contents of this Agreement
and the Schedules and Exhibits hereto, and all proprietary technical, economic,
environmental, operational, financial and/or business information or material of
one party which, prior to or following the Effective Date, has been disclosed by
ASM, on the one hand, or MeeMee, on the other hand, in written, oral (including
by recording), electronic, or visual form to, or otherwise has come into the
possession of, the other;

(c)
"Contract" means any oral, written or implied contracts, agreements, licenses,
sublicenses, instruments, indentures leases, powers of attorney, guaranties,
surety arrangements or other commitments of any kind;

(d)
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated there under;

(e)
"GAAP" means generally accepted accounting principles in the United States as in
effect on the date or for the period with respect to which such principles are
applied;

(f)
"Governmental Authority" means any nation or government, any state, municipality
or other political subdivision thereof and any entity, body, agency, commission
or court, whether domestic, foreign or multinational, exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any executive official thereof;

(g)
"Knowledge" means (i) with respect to an individual, knowledge of a particular
fact or other matter, if such individual is aware of such fact or other matter,
without any duty of investigation, and (ii) with respect to a Person that is not
an individual, knowledge of a particular fact or other matter of any individual
who is serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, knowledge of such fact or other matter, without any duty of
investigation;

 
Agreement and Plan of Merger
 
Page  28
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 





(h)
"Legal Requirements" means any applicable federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

(i)
"Lien" means any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
proxy, pre-emptive rights, first refusal rights, participation rights, or other
title claim or retention agreement, interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future;

(j)
"Material Adverse Effect" means any material adverse effect on the business,
condition (financial or otherwise) or results of operation of the applicable
entity and its subsidiaries taken as a whole;

(k)
 "Material Contract" means any Contract, other than equipment and furniture
leases entered into in the Ordinary Course of Business, where the liabilities or
commitments associated therewith exceed $10,000 individually or $50,000 in the
aggregate;

(l)
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

(m)
"Percentage Interest" means with respect to the ASM Interests, the quotient
(stated as a percentage) of the Interest of each ASM Member divided by total
Interests of all ASM Members.

(n)
"Person" means any individual, corporation, partnership, association, trust or
other entity or organization, including a governmental or political subdivision
or any agency or institution thereof;

(o)
"SEC" means the Securities and Exchange Commission;

(p)
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated there under; and

(q)
"Taxes" means all taxes (whether U.S. federal, state, local or other non-U.S.)
based upon or measured by income and any other tax whatsoever, including,
without limitation, gross receipts, profits, sales, levies, imposts, deductions,
charges, rates, duties, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll and social security, employment, excise, stamp
duty or property taxes, together with any interest, penalties, charges or fees
imposed with respect thereto.



 
Agreement and Plan of Merger
 
Page  29
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.


MeeMee Media, Inc.
 
 
All Screens Media, LLC
 
 
         
By:
/s/ Martin Doane
 
By:
/s/ Peter Heumiller
Name:
Martin Doane
 
Name:
Peter Heumiller
Title:
Executive Chairman
 
Title:
Managing Member
Date:
May 19, 2015
 
Date:
May 19, 2015



Peter Heumiller
 
 
Howard Sichel
 
 
By:
/s/ Peter Heumiller
 
By:
/s/ Howard Sichel
Name:
Peter Heumiller
 
Name:
Howard Sichel
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest
Date:
May 19, 2015
 
Date:
May 19, 2015



Denis Barry
 
Andrew Karp
 
 
By:
/s/ Denis Barry
 
By:
/s/ Andrew Karp
Name:
Denis Barry
 
Name:
Andrew Karp
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest
Date:
May 20, 2015
 
Date:
May 21, 2015







 
Agreement and Plan of Merger
 
Page  30
MeeMee Media, Inc. / All Screens Media, LLC
   

--------------------------------------------------------------------------------

 
Schedule I
ASM Percentage Interests




Name of
ASM Interest Holder
Address of ASM
Interest Holder
Percentage Interest
in ASM
Howard Sichel
74 Bayview Avenue, Port
Washington, NY 11059
37%
Peter Heumiller
331 John Henry Drive,
Henderson, NV 89014
37%
Denis Barry
62 Middle Patent Road,
Armonk, NY 10504
23%
Andrew Karp
12 Troy Lane, Bedford NY
10506
3%






















--------------------------------------------------------------------------------

Schedule I to Agreement and Plan of Merger
MeeMee Media, Inc. / All Screens Media, LLC

--------------------------------------------------------------------------------

Schedule II


MeeMee Options


MeeMee Options
MeeMee
Option Grantee
State of Residence of
MeeMee Option
Grantee
Number of
Options or
Warrants
Exercise Price
Howard Sichel
New York
1,110,000
The price as of the Effective Date
Peter Heumiller
Nevada
1,110,000
The price as of the Effective Date
Denis Barry
New York
690,000
The price as of the Effective Date
Andrew Karp
New York
90,000
The price as of the Effective Date



MeeMee Options shall vest on a quarterly basis over a period of two (2) years
commencing on the Merger Date.



















 
 
 

 

--------------------------------------------------------------------------------

Schedule II to Agreement and Plan of Merger
MeeMee Media, Inc. / All Screens Media, LLC

--------------------------------------------------------------------------------

Schedule III


Investor Questionnaire


















 





--------------------------------------------------------------------------------

Schedule III to Agreement and Plan of Merger  
MeeMee Media, Inc. / All Screens Media, LLC
Page S-III-1

--------------------------------------------------------------------------------



EXHIBIT A


EMPLOYMENT AGREEMENTS






 
 
 

 





--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENTS



This Employment Agreement (hereinafter "Agreement") is made as of the 19th day
of May, 2015, by and between MeeMee Media, Inc., a Nevada corporation with an
address at 33 Willow Avenue, Toronto, ON M4E 3K1 ("MEEMEE") and DENIS BARRY, an
individual with an address at 62 Middle Patent Road, Armonk, NY 10504 ("BARRY"
or "EMPLOYEE"). MEEMEE and EMPLOYEE are sometimes hereinafter referred to
individually as a "Party" and jointly as "the Parties."


1.
Preamble.

a.
On even date hereof, MEEMEE has entered into an Agreement and Plan of Merger
(the "Merger Agreement"), pursuant to which "MergerSub" (as defined in the
Merger Agreement) shall merge with and into All Screens Media, LLC (ASM), ASM
shall be the surviving company and become a direct wholly-owned subsidiary of
MEEMEE, and BARRY shall become Executive Vice President of MEEMEE.

b.
It is the intention of the Parties that this Agreement shall take effect
immediately upon the consummation of the Merger on the "Merger Date" (as defined
in the Merger Agreement) as provided in Section 1.6(b) of the Merger Agreement.

c.
The execution of this Agreement by the Parties is a condition precedent to
consummation of the Merger as stated in Section 7.2(g) of the Merger Agreement.

2.
Employment Terms and Duties.

a.
Acceptance of Employment. MEEMEE hereby employs EMPLOYEE and EMPLOYEE hereby
accepts employment by MEEMEE upon the terms and conditions set forth in this
Agreement.

b.
Term. The term of this Agreement ("Term") shall commence upon the Merger Date
and expire three (3) years from the anniversary of the Merger Date, provided,
however, that the Term shall renew automatically for two-year periods unless one
Party notifies the other in writing at least ninety (90) days prior to the
expiration of the Term that it does not desire to renew the Agreement.

c.
Position and Duties.

i.
At all times during the Term, EMPLOYEE shall serve as MEEMEE's Executive Vice
President with all the customary powers and responsibilities of such position,
including but not necessarily limited to those duties and responsibilities set
forth in Appendix A hereto, and such other duties as may be assigned to EMPLOYEE
from time to time by the Chief Execuitve Officer of MEEMEE (the "CEO").

ii.
BARRY shall report to the CEO of MEEMEE.

iii.
EMPLOYEE shall:

A.
primarily perform his duties at such locations as EMPLOYEE determines in
consultation with the CEO.






--------------------------------------------------------------------------------



B.
use his best efforts to promote the interests of MEEMEE and its affiliates and
subsidiaries throughout the world ("collectively, MEEMEE Affiliates") and devote
his business time and attention to his employment under this Agreement. For
avoidance of doubt, "MEEMEE Affiliates" is deemed to include any entity in which
MEEMEE has share(s), membership interest(s), or other financial or equitable
interest(s), either directly or through another MEEMEE Affiliate.

iv.
EMPLOYEE shall not, without prior written authorization from the CEO and / or
Board or Directors (the" Board"), engage in any other business activities that
would interfere with the performance of his position and duties as stated in
paragraph 2.c.i above, provided, however, that EMPLOYEE may, without approval
from the CEO and / or Board, (I) serve as a member of boards of other
corporations or organizations that do not compete with MEEMEE, (II) engage or
participate in charitable, religious or civic activities, (III) manage any
personal investments, and (IV) serve as an executor, trustee or in other similar
fidiciary capacity, so long as, in each case, such activities do not interfere
with the performance of his position and duties as stated in paragraph 2.c.i
above.

3.
Compensation. Meemee shall pay employee and employee hereby agrees to accept, as
compensation for all services rendered under this agreement and for employee's
covenants of confidentiality, non-competition, non-solicitation and
non-disparagement as stated in paragraphs 5, 7 and 8 below, respectively, the
compensation and benefits described in appendix B hereto ("base salary and
benefits").

4.
Termination.

a.
Events of Termination. Notwithstanding anything contained in paragraph 2 above,
the Term shall terminate:

i.
upon Employee's death;

ii.
for Cause (as defined in paragraph 4.c below) immediately upon notice from
MEEMEE to EMPLOYEE or at such later date as such notice may specify;

iii.
without Cause upon notice (as set forth in paragraph 4.d below); or

iv.
upon EMPLOYEE's resignation or other cressation by EMPLOYEE of his employment
(other than as provided in clauses 4a.i. through 4a.iii above).

b.
Termination at Death. In the event that Employee dies during the Term,
Employee's employment shall be terminated and MEEMEE shall pay to EMPLOYEE's
executors, legal representatives or administrators an amount equal to the
accrued and unpaid (as of the effective date of such termination) Base Salary
and Benefits, including without limitation any Stock Option benefits. Except as
aforesaid, MEEMEE shall have no other liability or obligation to EMPLOYEE's
executors, legal representatives or administrators, heirs or assigns (or any
person claiming under or through same), except that EMPLOYER's executors, legal
representatives or administrators shall be entitled to receive any payment
prescribed under any death or disability benefit plans in which EMPLOYEE was a
participant as a MEEMEE employee.




--------------------------------------------------------------------------------




c.
Termination for Cause. MEEMEE may terminate EMPLOYEE's employment at any time
for Cause upon written notice to EMPLOYEE. As used in this Agreement, "Cause"
means:

i.
a material breach of this Agreement or any material written Company policy which
cannot reasonably be cured within thirty (30) days of EMPLOYEE being notified of
such breach;

ii.
any act of fraud, misappropriation or embezzlement involving MEEMEE or its
assets;

iii.
Employee's insubordination or failure to follow the directions of the CEO, which
has continued after at least two (2) prior written warnings by the CEO;

iv.
a conviction or plea of guilty to any felony, or any misdemeanor involving
dishonesty, financial wrongdoing or moral turpitude.

In the event of termination for Cause, EMPLOYEE shall be entitled to receive all
accrued but unpaid (as of the effective date of termination) Base Salary and
Benefits. All Base Salary and Benefits shall cease at the time of such
termination. EMPLOYEE shall not be entitled to receive any unpaid Bonus (whether
or not then earned). Except as aforesaid, MEEMEE shall have no further liability
or obligation to EMPLOYEE by reason of termination for Cause.
d.
Termination without Cause. MEEMEE may terminate EMPLOYEE's employment at any
time, for any reason whatsoever or no reason at all, effective upon the date
designated by MEEMEE upon thirty (30) days' prior written notice to EMPLOYEE. In
the event of Termination without Cause, EMPLOYEE shall be paid all accrued but
unpaid (as of the effective date of such termination) Base Salary and Benefits.
In addition, provided that EMPLOYEE signs and does not revoke a separation
agreement and release in substantially the form attached hereto as Appendix C,
EMPLOYEE shall be entitled to receive (i) his full Base Salary and Benefits
(including but not limited to any Stock Options earned and Bonuses) for six (6)
months from the termination date or the remainder of the then-current calendar
year, whichever is longer; (ii) health insurance coverage for a period of one
(1) year from the effective date of such termination; and (iii) at such time as
the release becomes non-revocable, and in accordance with MEEMEE's then-current
payroll schedule, his Base Salary through to the end of the Term, provided,
however, that any Base Salary accrued but not paid prior to the date on which
the release became non-revocable shall be payable immediately on such date.
Except as aforesaid, MEEMEE shall have no further liability or obligation to
EMPLOYEE by reason of termination without Cause. Notwithstanding any of the
foregoing, if EMPLOYEE is terminated by MeeMee without cause within eighteen
(18) months of the Merger Date, EMPLOYEE shall be entitled to receive all of the
benefits specified in subparagraphs (i) through (iii) above and the Separation
Agreement, but EMPLOYEE shall not be bound by paragraph 7.a.i below
(non-competition).

e.
Voluntary Termination by Employee. EMPLOYEE may terminate his employment at any
time for any reason, effective upon the date designated by EMPLOYEE but upon no
fewer than ninety days (90) prior written notice to MEEMEE. In the event of such
termination, EMPLOYEE shall be entitled to receive all accrued but unpaid (as of
the effective date of such termination) Base Salary and Benefits. All Base
Salary and Benefits shall cease at the time of




--------------------------------------------------------------------------------




such termination, subject to the terms of any benefit plan then in force and
applicable to EMPLOYEE. EMPLOYEE shall not be entitled to receive any Bonus
applicabe to the then-current calendar year. Except as aforesaid, MEEMEE shall
have no liability or obligation to EMPLOYEE by reason of EMPLOYEE's voluntary
termination. Notwithstanding the foregoing, voluntary termination by EMPLOYEE
shall be deemed Termination without Cause under paragraph 4.d above if such
voluntary termination is occasioned by (a) a change in EMPLOYEE's position with
MEE MEE that materially reduces EMPLOYEE's level of responsibility, or (b) a
reduction in EMPLOYEE's level of compensation (including base salary, fringe
benefits and target bonuses under any corporate performance based bonus or
incentive programs) by more than fifteen percent (15%).
5.
Confidential Information.

a.
Definition. As used in this Agreement, "Confidential Information" means all
trade secrets, confidential and proprietary information, and knowledge or data,
including but not limited to business plans, client lists and client
information, related to MEEMEE and MEEMEE Affiliates, and the business of any of
the foregoing, which EMPLOYEE learned, developed obtained during the course of
his employment, and which is not or does not hereafter become public knowledge
(other than by acts or omissions by EMPLOYEE).

b.
Degree of Care. EMPLOYEE shall at all times protect Confidential Information
from being disclosed using the appropriate degree of care for the particular
Confidential Information in question, but not less than a reasonable degree of
care.

c.
Non-Disclosure. EMPLOYEE shall not, without the prior written consent of MEEMEE
or as may be required by Jaw or legal process, communicate or divulge any
Confidential Information to anyone other than MEEMEE and those within MEEMEE who
have a need to know (including but not limited to the Board).

d.
Effect of Termination. Termination of the the Term, however caused, shall have
no effect on EMPLOYEE's obligations under this paragraph 5. Upon termination of
the Term or, if earlier, upon request by the Board, EMPLOYEE shall hand over or
return all Confidentail Information to MEEMEE regardless of the form or format
in which such Confidential Information exists, and shall delete from all
personal devices all copies of Confidential Information thereon.

6.
Work product.

a.
MEEMEE is and shall be the owner of all rights in and to EMPLOYEE's work, work
product, deliverables, material and information created, whether alone or with
others, in the course of EMPLOYEE's employment, including but not limited to the
proceeds and all Intellectual Property Rights (as hereinafter defined) contained
therein or derived therefrom ("Work Product") free and clear of any claim of any
kind or nature by EMPLOYEE and anyone claiming through EMPLOYEE. As used in this
Agreement, "Intellectual Property Rights" means any and all copyrights, rights
in trademarks, service marks, trade names, patents, mask works and industrial
design, and all other intangible property rights of an intellectual nature.

b.
All copyrightable content of Work Product shall be deemed "work made for hire"
under the United States Copyright Act, as amended.




--------------------------------------------------------------------------------




c.
If, for any reason, Work Product is, under the law of any jurisdiction not to
belong solely to MEEMEE or constitute "work made for hire" (as applicable),
EMPLOYEE hereby irrevocably and exclusively assigns to MEEMEE all Intellectual
Property Rights, title and interest in and to such Work Product together with
the right to collect any and all proceeds that would otherwise be payable to
EMPLOYEE in respect thereof. EMPLOYEE shall fully cooperate with MEEMEE to the
extent reasonably required by and at no cost to MEEMEE, to effect such
assignment.

7.
Non-Competition and Non-Solicitation.

a.
In consideration of the benefits and other promises set forth in this Agreement,
EMPLOYEE shall not, for a period of eighteen (18) months from termination of the
Term, however caused (the "Restriction Period"):

i.
directly or indirectly engage in (as a principal, partner, director, officer,
agent, employee, consultant, owner, independent contractor or otherwise, with or
without compensation), or hold a financial interest in any person or entity that
carries on or plans to carry on business activities directly in Competition (as
hereinafter defined) with MEEMEE and MEEMEE Affiliates, provided, however, that
it shall not be a violationof this paragraph 7.a.i for EMPLOYEE to become a
registered or beneficial owner of up to one percent (1%) of any class of the
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that EMPLOYEE does not actively
participate in the business of such corporation until such time as the
Restriction Period expires. As used in this Agreement, "Competition" means
engagement in developing (for any person other than MEEMEE or MEEMEE Affiliates
pursuant to a written agreement signed by MEEMEE or a MEEMEE Affiliate prior to
EMPLOYEE's engagement in such development) or marketing, promotion, offering,
sale or other exploitation of online digital content for consumers or
professionals related to instruction in or practice of exercise modalities and
fitness methods, physical therapy, and/or health, fitness and lifestyle regimes.

ii.
contact, solicit, call on or otherwise deal in any way with any licensor,
partner, co-venturer, supplier, vendor, contractor or Customer (as hereinafter
defined) of MEEMEE or MEEMEE Affiliates for a purpose that is in Competition
with the business of MEEMEE or MEEMEE Affiliates. As used in this Agreement,
"Customer" means any entity or person that EMPLOYEE knows or reasonably should
know is or has been a customer of MEEMEE or MEEMEE Affiliates at any time within
the preceding twelve (12) months;

iii.
influence or attempt to influence any licensor, partner, co-venturer, supplier,
vendor, contractor or Customer of MEEMEE or MEEMEE Affiliates to terminate or
modify any written or oral agreement or course of dealing with MEEMEE or MEEMEE
Affiliates; and

iv.
influence or attempt to influence, or arrange to have another person or entity
influence or attempt to influence, any person either to terminate or modify any
employment, consulting, director, agency or other arrangement with MEEMEE or
MEEMEE




--------------------------------------------------------------------------------




Affiliates in order that EMPLOYEE may employ or retain such person on behalf of
himself or any third party.
b.
EMPLOYEE warrants and represents in light of the benefits and promises set forth
in this Agreement, and the nature of the business of MEEMEE and MEEMEE
Affiliates, that the restrictions set forth in paragraph 7.a above (the
"Restrictions") are fair and reasonable as to duration and scope and are
reasonably intended to protect the business interests of MEEMEE and MEEMEE
Affiliates. Accordingly, EMPLOYEE and MEEMEE convenant and agree that the
Restrictions are intended by them to be enforced to the fullest extent permitted
under applicable law. If, in any proceeding, a court or mediator refuses to
enforce the Restrictions according to their terms, then such court or mediator
shall be authorized to modify or limit the scope of the Restrictions in a manner
consistent with law and equity.

8.
Non-Disparagement. During the term and thereafter, neither employee nor MeeMee
shall make or publish any statement which is, or which may reasonably be
considered to be, disparaging to employee, MeeMee, MeeMee affiliates or the
directors, officers, employees, oparations, products or services of MeeMee or
MeeMee affiliates.

9.
Remedies For Certain Breaches. If employee breaches or threatens to commit a
breach of any of its obligations under paragraphs 5 through 8 above, of if
MeeMee breaches or threatens to commit a breach of its obligations under
paragraph 8 above, then MeeMee or employee, as applicable, shall have the
following rights and remedies, each of which shall be in addition to, and not in
lieu of, any other rights and remedies available to them at law or in equity:

a.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 8 above, specific performance without the need to post a bond or other
surety or to prove that money damages would not provide an adequate remedy, it
being acknowledged and agreed by the Parties that any such breach or threatened
breach will cause irreparable harm to the affected Party; and

b.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 7 above, the right (A) to seek an accounting from EMPLOYEE of all
compensation, profits, monies or other benefits derived or received by EMPLOYEE
or any third party as the result of EMPLOYEE's breach or threatened breach; and
(B) indemnification of MEEMEE and MEEMEE Affiliates against any and all losses,
damages (including special and consequential damages), costs and expenses,
including reasonable attorneys' fees, court costs and legal expenses, that may
be incurred by them and which result from or arise out of any such breach of
threatened breach.

10.
Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by telecopy, telefax,
email or other electronic transmission to the appropriate address or number as
set forth below at the addresses provided below (or any other address duly
notified by a party hereto pursuant to the provisions of this paragraph 10).






--------------------------------------------------------------------------------



If to MEEMEE:
with a copy to:
MeeMee Media Inc.
33 Willow Avenue
Toronto, ON M4E 3K1
Attn: Martin J. Doane, Executive Chairman
martin.doane@ubequitycapital.com
Phone:                          (416) 903 6691
Steven J. Davis, Esq.
Steven James Davis, A Professional Corporation
1042 N. El Camino Real, B-261
Encinitas, California 92024-1322
steve@sjdavislaw.com
Phone:                          (619) 788-2383
Fax: (858) 367-8138
   
If to EMPLOYEE:
with a copy to:
Denis Barry
62 Middle Patent Road
Armonk, NY 10504
denis.barry@allscreensmedia.com
Phone: (917) 846-6215
 
Gordon E. R. Troy, Esq.
5203 Shelburne Rd.
Shelburne, VT 05482
Email: gtroy@webtm.com
Phone: (802) 881-0640
Fax: (646) 588-1962

11.
Miscellaneous.

a.
Amendments in Writing. No amendment to or modification of this Agreement or any
of its terms and conditions shall be valid or binding on the Parties unless made
in writing and signed by a duly authorized representative of both Parties.

b.
Assignment. Neither Party may transfer or assign this Agreement or any of its
rights hereunder, whether temporarily or permanently, voluntarily or
involuntarily, and whether by merger (where the transferring or assigning Party
is the disappearing corporation or entity), consolidation, dissolution,
operation of law or any other manner, except to an entity acquiring all or
substantially all of the Assignor's assets. The non-assigning Party shall have
the right to void any purported assignment in violation of this paragraph 11.b.
The foregoing right of the non-assigning Party shall be without prejudice to any
other claim the non-assigning Party may have for damages or equitable relief. OR

c.
Assignment. EMPLOYEE acknowledges and agrees that the services to be rendered by
him and unique and personal. Accordingly, he may not assign or delegate any of
his rights or obligations under this Agreement. Nothing in this Agreement shall
preclude MEEMEE from consolidating or merging with or into, or transferring all
or substantially all of its assets to another entity, provided that entity
assumes this Agreement and all obligations and undertakings of MEEMEE hereunder.

d.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
MEEMEE and its successors, assigns and representatives, and shall be binding
upon EMPLOYEE and his heirs, executors and legal representatives.

e.
Cumulative Remedies. All rights and remedies of the Parties, whether at law or
in equity, shall be cumulative and none of them shall be in limitation of any
other right or remedy.




--------------------------------------------------------------------------------




f.
Effective Date. If no date is entered on the first line of this Agreement, then
the Effective Date shall be the date of signing of the last Party to sign this
Agreement.

g.
Enforceability/Severability. If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, the remaining provisions of this
Agreement shall remain in full force and effect. However, if such void,
voidable, invalid or inoperative provision is a material term or condition of
this Agreement, the Parties shall supply a substitute provision, negotiated in
good faith, which comes closest to their original intent.

h.
Entire Agreement. This Agreement contains the entire understanding between the
Parties relating to the subject matter hereof and supersedes all prior or
contemporaneous oral or written communications, proposals, representations and
inducements with respect to said subject matter.

i.
Governing Law. This Agreement and any dispute or controversy arising out of or
related to this Agreement and/or the relationship between the Parties
established herein ("Claims") shall be governed by and construed, interpreted
and resolved in accordance with the laws of the State of Nevada without regard
to its choice of law provisions; provided, however, that any procedural or
substantive Claim conflicting with or falling under the exclusive jurisdiction
of United States federal law shall be governed by, and construed, interpreted
and resolved in accordance with United States federal law without regard to its
choice of law provisions. All Claims shall be submitted exclusively to the
federal and state courts of competent jurisdiction located in Las Vegas, Nevada,
and the Parties hereby unconditionally and irrevocably consent and submit to
such exclusive jurisdiction and venue, and waive any objection they may now or
hereafter have with respect thereto.

j.
Headings. The paragraph headings in this Agreement are solely for the
convenience of the Parties and have no legal or contractual significance.

k.
Presumptions. This Agreement shall be construed without regard to any
presumption or other rule permitting construction against the Party causing this
Agreement to be drafted and shall not be construed more strictly in favor of or
against either Party.

l.
Prior Agreements. EMPLOYEE represents to MEEMEE that: (a) his execution of this
Agreement and provision of services hereunder shall not constitute a breach of
any contract, agreement or understanding, oral or written, to which he is a
party or by which he is bound; (b) he is free and able to execute this Agreement
and to provide services to MEEMEE, and (c) there are no confidentiality
commitments or other employment restrictions that EMPLOYEE has with any other
employer, person or entity that he has not disclosed to MEEMEE.

 

--------------------------------------------------------------------------------

 
m.
Rights of Third Parties. This Agreement shall not be deemed to give any right or
remedy to any third party whatsoever.

n.
Signature and Counterparts. This Agreement may be signed in counterparts and
transmitted by one Party to the other via email or FAX. Said counterparts, taken
together, shall constitute one agreement. If this Agreement is signed in
counterparts, neither Party shall be bound by this Agreement until both Parties
have duly executed a counterpart hereof.

 
o.
Survival. Any provision of this Agreement which contemplates performance,
exercise of any right or fulfillment of any obligation subsequent to expiration
or termination of the Term, including but not limited to those contained in
paragraphs 4 through 9 above, together with any and all provisions related to
contract interpretation and the Parties' remedies, shall survive such expiration
or termination.

p.
Waiver. No waiver shall be effective unless in writing and signed by an
authorized representative of the Party against whom enforcement of the waiver is
sought. Neither the failure of either Party to exercise any right, nor the
waiver of any default or breach by the other Party, shall constitute a waiver of
such right or a waiver of such default or breach with respect to any subsequent
default or breach.

WHEREFORE, the parties hereto execute this Agreement as of the Effective Date.


MeeMee Media, Inc.
 
Denis Barry
 
 
By:
/s/ Martin Doane
 
By:
/s/ Denis Barry
Name:
Martin Doane
 
Name:
Denis Barry
Title:
Executive Chairman
 
Date:
May 19, 2015
Date:
May 19, 2015
     
























--------------------------------------------------------------------------------

Appendix A
JOB DESCRIPTION
The Vice President is responsible for:


Working with the CEO in the development, deployment and expanison of the
Company's various international wellness and fitness business plans, JVs and
projects.


The key areas of focus include (but are not limited to):


·
Existing and emerging Exercise and Wellness modalities, brands and personalities

·
Fitness product sourcing and education

·
Professional trainer certification and continuing education

·
Physical Therapist education and products

Involvement in projects may include (but are not limited to):


·
Identifying and presenting new global fitness and wellness business
opportunities to the CEO.

·
Participating in the negotiation of fitness and wellness partnerships and
project deals.

·
Assisting in the preparation and deployment of comprehensive new business plans
for greenlit new projects and partnerships.

·
Recruiting new Company talent as needed for Fitness / Wellness projects

·
Assisting in / overseeing the development of certification and education courses
and materials.

·
Promoting the Company's Fitness and Wellness business initiatives through
favorable publicity and industry conference engagements

·
Additional responsibilities as determined by the CEO and Board.
















--------------------------------------------------------------------------------

Appendix B


BASE SALARY AND BENEFITS
Base Salary. The base salary of EMPLOYEE shall be Ninety-Five Thousand Dollars
($95,000.000) gross per year ("Base Salary"), payable bi-monthly, less all
applicable withholding taxes. During the first two years of the Term, the Base
Salary shall be reviewed bi-annually. At any time during the Term, the Base
Salary may be increased based on performance and cost of living, but any such
increases shall be at the sole discretion of the Board.


Bonuses based on Pre-Merger Projects in Progress. EMPLOYEE warrants and
represents that the All Screens Media, LLC is in the process of negotiating
deals and /or agreements with respect to the following Projects in Progress
("PIPs"), whereby third parties will invest cash ("Third Party Investment"):


1.
Buccell, LLC investments into bodyART Media and Global Screens Media (Staby and
IO Ball products and media). Negotiated. $320K. Anticipated closing 5/1/2015

2.
Speedball Media. Additional investment into expanding JV business. In
discussions. $225K. Projected date: late May 2015.

3.
Renaissance Fitness. Developing a new fitness media workout brand around owner
Danielle. Approx. $200 to $250K. Projected date: June 2015.

4.
DeepWork Fitness modality media partnership. Approximately $150K. Projected
date: May / June 2015.

5.
Perform Better Europe / Christian Jund Publishing. Potential partnership around
Miracle Ball Method project and bodyART Xtreme projects using Perform Better
projects. Early discussions. Approximately $100K to $150K June / July 2105.

6.
TV Atividades JV. Being discussed between Comcast, TV Globo and ASM. Early
Stage. Comcast would contribute existing kid's activity library HEUMILLER
created there, and TV Globo would fund repurposing library, new productions and
distribution.

7.
Fitness First / NewMoove.com . Early stage partnership discussion about
co-producing and co-managing professional and consumer subscription sites in
German language markets.

8.
NuFit Corp. Early stage discussion about producing online education for the
Company's revolutionary NUBELLS products.  Also discussing ASM becoming
exclusive Brazilian distributor.

9.
 Bodies in Balance. Acquisition of digital European Fitness programming channel.
Current revenues of $750K. NOTE: This would be an MEEMEE/ASM acquisition
requiring a stock grant and working capital funding. ASM would therefore not
receive a bonus for this project. However, this acquisition will assist ASM in
operating and growing other PIP projects.




--------------------------------------------------------------------------------




For each PIP entered into prior to the Merger Date (as defined in the Merger
Agreement) or substantially negotiated as of the Merger Date and entered into
within sixty (60) days thereafter, MEEMEE shall pay bonuses to the ASM Members
equal to 10% of the gross Third Party Investment provided in the PIP agreement,
which bonuses shall be divided between them (including Andrew Karp) in
accordance with their respective equity shares as set forth on Schedule 1 of the
Merger Agreement. Accordingly, EMPLOYEE shall receive 37% of such bonus. Such
bonuses shall be payable as the Third Party Investments accrue. By way of
illustration only, if Third Party Investments equal $1M, the ASM Members will
receive $100,000.00 to be divided between them as aforesaid.


PIP Stock Options. MEEMEE shall grant the ASM Members collectively two (2)
options per dollar of gross Third Party Investments accrued, to a maximum of 2
million options. By way of illustration only, if Third Party Investments equal
$1M, the ASM Members will collectively receive 2 million options. The options
will vest over a 12-month period in accordance with and subject to the terms of
the Option Agreement. The PIP Stock Options are in addition to the options
granted under Article II, Section 2.1(c) of the Merger Agreement.


Fringe Benefits.
·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay One Hundred
Percent (100%) of the reasonable cost of private health insurance for Employee
and his spouse, provided, however, that any premiums above $1,000.00 / month
shall be subject to the sole discretion of the Board; provided, however, that if
MEEMEE establishes a company health insurance plan, then EMPLOYEE shall
participate in such plan in lieu of MEEMEE paying his private health insurance
premiums.

·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay Seventy-Five
Percent (75%) of the reasonable cost of private dental coverage and vision
coverage for Employee to a maximum of $250 / month, provided, however, that if
MEEMEE establishes a company dental and/or visual coverage plan, then EMPLOYEE
shall participate in such plan in lieu of MEEMEE paying his private premiums.

·
MEEMEE shall pay 100% of the premiums for life insurance in the amount of
$150,000 or one times (1x) EMPLOYEE's then-existing Base Salary, whichever is
greater.

·
If MEEMEE establishes a disability insurance plan, MEEMEE will pay 100% of
EMPLOYEE's premiums for short-term and/or long-term disability coverage, but
EMPLOYEE will be responsible for paying the applicable taxes on the premium
payments.

·
If MEEMEE establishes a 401(K) Program, EMPLOYEE will be eligible to participate
subject to the terms of that program. MEEMEE will match EMPLOYEE's contributions
dollar-for-dollar up to four percent (4%) of Employee's then-existing Base
Salary, not inclusive of any bonuses.

·
MEEMEE shall provide EMPLOYEE with an automobile allowance of Three Hundred
Dollars ($300.00) per month.

 

--------------------------------------------------------------------------------

 
·
MEEMEE shall provide EMPLOYEE with a cable, internet, phone, cell phone
allowance of Three Hundred Dollars ($300.00) per month.

 
·
EMPLOYEE is eligible to take the following paid time off per calendar year:
twenty (20) vacation days ("PTO"), ten (10) holidays generally observed by
MEEMEE in the United States in accordance with the holiday policy established by
MEEMEE from time to time, seven (7) sick days and three (3) bereavement days.
Unused time off for holidays, sick days and bereavement days may not be carried
over into the following year. Unused vacation days may be carried over to the
following year, provided, however, that EMPLOYEE may not accrue more than twenty
(20) days of unused vacation days without written authorization of MEEMEE. If
EMPLOYEE accrues twenty (20) unused vacation days, then he may not earn any
additional vacation days until his "bank" of PTO falls below twenty. PTO, sick
and bereavement will be pro-rated during EMPLOYEE's first year of employment.
Vacation days are earned and accrued on a quarterly basis, with five vacation
days accruing for each quarter, but the foregoing shall not prevent EMPLOYEE
from using vacation days that will accrue during the same calendar year assuming
EMPLOYEE's continued employment. All vacation days shall be taken on no less
than thirty (30) days written notice to the Board and subject to the Board's
approval, not to be unreasonably withheld.

·
EMPLOYEE shall be reimbursed for all normal items of travel, entertainment and
miscellaneous expenses reasonably incurred by him on behalf of MEEMEE, provided
that such expenses are documented and submitted to MEEMEE in accordance with the
reimbursement policies established by MEEMEE from time to time.


















--------------------------------------------------------------------------------

Employment Agreement


This Employment Agreement (hereinafter "Agreement") is made as of the 19th day
of May, 2015, by and between MeeMee Media, Inc., a Nevada corporation with an
address at 33 Willow Avenue, Toronto, ON M4E 3K1 ("MEEMEE") and PETER HEUMILLER,
an individual with an address at 331 John Henry Drive, Henderson, NV 89014
("HEUMILLER" or "EMPLOYEE"). MEEMEE and EMPLOYEE are sometimes hereinafter
referred to individually as a "Party" and jointly as "the Parties."


1.
Preamble.

a.
On even date hereof, MEEMEE has entered into an Agreement and Plan of Merger
(the "Merger Agreement"), pursuant to which "MergerSub" (as defined in the
Merger Agreement) shall merge with and into All Screens Media, LLC (ASM), ASM
shall be the surviving company and become a direct wholly-owned subsidiary of
MEEMEE, and HEUMILLER shall become Chief Executive Officer and a member of the
Board of MEEMEE.

b.
It is the intention of the Parties that this Agreement shall take effect
immediately upon the consummation of the Merger on the "Merger Date" (as defined
in the Merger Agreement) as provided in Section 1.6(b) of the Merger Agreement.

c.
The execution of this Agreement by the Parties is a condition precedent to
consummation of the Merger as stated in Section 7.2(g) of the Merger Agreement.

2.
Employment Terms and Duties.

a.
Acceptance of Employment. MEEMEE hereby employs EMPLOYEE and EMPLOYEE hereby
accepts employment by MEEMEE upon the terms and conditions set forth in this
Agreement.

b.
Term. The term of this Agreement ("Term") shall commence upon the Merger Date
and expire three (3) years from the anniversary of the Merger Date, provided,
however, that the Term shall renew automatically for two-year periods unless one
Party notifies the other in writing at least ninety (90) days prior to the
expiration of the Term that it does not desire to renew the Agreement.

c.
Position and Duties.

i.
At all times during the Term, EMPLOYEE shall serve as MEEMEE's Chief Executive
Officer with all the customary powers and responsibilities of such position,
including but not necessarily limited to those duties and responsibilities set
forth in Appendix A hereto, and such other duties as may be assigned to EMPLOYEE
from time to time by the Board of Directors.

ii.
HEUMILLER shall report to the Board of Directors of MEEMEE (the "Board"), of
which HEUMILLER shall also be a member.

iii.
EMPLOYEE shall:

A.
primarily perform his duties at such locations as EMPLOYEE determines in
consultation with the Board.




--------------------------------------------------------------------------------




B.
use his best efforts to promote the interests of MEEMEE and its affiliates and
subsidiaries throughout the world ("collectively, MEEMEE Affiliates") and devote
his business time and attention to his employment under this Agreement. For
avoidance of doubt, "MEEMEE Affiliates" is deemed to include any entity in which
MEEMEE has share(s), membership interest(s), or other financial or equitable
interest(s), either directly or through another MEEMEE Affiliate.

iv.
EMPLOYEE shall not, without prior written authorization from the Board, engage
in any other business activities that would interfere with the performance of
his position and duties as stated in paragraph 2.c.i above, provided, however,
that EMPLOYEE may, without approval from the Board, (I) serve as a member of
boards of other corporations or organizations that do not compete with MEEMEE,
(II) engage or participate in charitable, religious or civic activities, (III)
manage any personal investments, and (IV) serve as an executor, trustee or in
other similar fidiciary capacity, so long as, in each case, such activities do
not interfere with the performance of his position and duties as stated in
paragraph 2.c.i above.

3.
Compensation. MeeMee shall pay employee and employee hereby agrees to accept, as
compensation for all services rendered under this agreement and for employee's
covenants of confidentiality, non-competition, non-solicitation and
non-disparagement as stated in paragraphs 5, 7 and 8 below, respectively, the
compensation and benefits described in appendix b hereto ("base salary and
benefits").

4.
Termination.

a.
Events of Termination. Notwithstanding anything contained in paragraph 2 above,
the Term shall terminate:

i.
upon Employee's death;

ii.
for Cause (as defined in paragraph 4.c below) immediately upon notice from
MEEMEE to EMPLOYEE or at such later date as such notice may specify;

iii.
without Cause upon notice (as set forth in paragraph 4.d below); or

iv.
upon EMPLOYEE's resignation or other cessation by EMPLOYEE of his employment
(other than as provided in clauses 4a.i. through 4a.iii above).

b.
Termination at Death. In the event that Employee dies during the Term,
Employee's employment shall be terminated and MEEMEE shall pay to EMPLOYEE's
executors, legal representatives or administrators an amount equal to the
accrued and unpaid (as of the effective date of such termination) Base Salary
and Benefits, including without limitation any Stock Option benefits. Except as
aforesaid, MEEMEE shall have no other liability or obligation to EMPLOYEE's
executors, legal representatives or administrators, heirs or assigns (or any
person claiming under or through same), except that EMPLOYER's executors, legal
representatives or administrators shall be entitled to receive any payment
prescribed under any death or disability benefit plans in which EMPLOYEE was a
participant as a MEEMEE employee.

c.
Termination for Cause. MEEMEE may terminate EMPLOYEE's employment at any time
for Cause upon written notice to EMPLOYEE. As used in this Agreement, "Cause"
means:




--------------------------------------------------------------------------------




i.
a material breach of this Agreement or any material written Company policy which
cannot reasonably be cured within thirty (30) days of EMPLOYEE being notified of
such breach;

ii.
any act of fraud, misappropriation or embezzlement involving MEEMEE or its
assets;

iii.
Employee's insubordination or failure to follow the directions of the Board of
Directors, which has continued after at least two (2) prior written warnings by
the Board to EMPLOYEE;

iv.
a conviction or plea of guilty to any felony, or any misdemeanor involving
dishonesty, financial wrongdoing or moral turpitude.

In the event of termination for Cause, EMPLOYEE shall be entitled to receive all
accrued but unpaid (as of the effective date of termination) Base Salary and
Benefits. All Base Salary and Benefits shall cease at the time of such
termination. EMPLOYEE shall not be entitled to receive any unpaid Bonus (whether
or not then earned). Except as aforesaid, MEEMEE shall have no further liability
or obligation to EMPLOYEE by reason of termination for Cause.
d.
Termination without Cause. MEEMEE may terminate EMPLOYEE's employment at any
time, for any reason whatsoever or no reason at all, effective upon the date
designated by MEEMEE upon thirty (30) days' prior written notice to EMPLOYEE. In
the event of Termination without Cause, EMPLOYEE shall be paid all accrued but
unpaid (as of the effective date of such termination) Base Salary and Benefits.
In addition, provided that EMPLOYEE signs and does not revoke a separation
agreement and release in substantially the form attached hereto as Appendix C,
EMPLOYEE shall be entitled to receive (i) his full Base Salary and Benefits
(including but not limited to any Stock Options earned and Bonuses) for six (6)
months from the termination date or the remainder of the then-current calendar
year, whichever is longer; (ii) health insurance coverage for a period of one
(1) year from the effective date of such termination; and (iii) at such time as
the release becomes non-revocable, and in accordance with MEEMEE's then-current
payroll schedule, his Base Salary through to the end of the Term, provided,
however, that any Base Salary accrued but not paid prior to the date on which
the release became non-revocable shall be payable immediately on such date.
Except as aforesaid, MEEMEE shall have no further liability or obligation to
EMPLOYEE by reason of termination without Cause. Notwithstanding any of the
foregoing, if EMPLOYEE is terminated by MeeMee without cause within eighteen
(18) months of the Merger Date, EMPLOYEE shall be entitled to receive all of the
benefits specified in subparagraphs (i) through (iii) above and the Separation
Agreement, but EMPLOYEE shall not be bound by paragraph 7.a.i below
(non-competition).

e.
Voluntary Termination by Employee. EMPLOYEE may terminate his employment at any
time for any reason, effective upon the date designated by EMPLOYEE but upon no
fewer than ninety days (90) prior written notice to MEEMEE. In the event of such
termination, EMPLOYEE shall be entitled to receive all accrued but unpaid (as of
the effective date of such termination) Base Salary and Benefits. All Base
Salary and Benefits shall cease at the time of such termination, subject to the
terms of any benefit plan then in force and applicable to EMPLOYEE. EMPLOYEE
shall not be entitled to receive any Bonus applicabe to the then-current
calendar year. Except as aforesaid, MEEMEE shall have no liability or obligation
to EMPLOYEE by reason of EMPLOYEE's voluntary termination. Notwithstanding the




--------------------------------------------------------------------------------




foregoing, voluntary termination by EMPLOYEE shall be deemed Termination without
Cause under paragraph 4.d above if such voluntary termination is occasioned by
(a) a change in EMPLOYEE's position with MEE MEE that materially reduces
EMPLOYEE's level of responsibility, or (b) a reduction in EMPLOYEE's level of
compensation (including base salary, fringe benefits and target bonuses under
any corporate performance based bonus or incentive programs) by more than
fifteen percent (15%).
5.
Confidential Information.

a.
Definition. As used in this Agreement, "Confidential Information" means all
trade secrets, confidential and proprietary information, and knowledge or data,
including but not limited to business plans, client lists and client
information, related to MEEMEE and MEEMEE Affiliates, and the business of any of
the foregoing, which EMPLOYEE learned, developed obtained during the course of
his employment, and which is not or does not hereafter become public knowledge
(other than by acts or omissions by EMPLOYEE).

b.
Degree of Care. EMPLOYEE shall at all times protect Confidential Information
from being disclosed using the appropriate degree of care for the particular
Confidential Information in question, but not less than a reasonable degree of
care.

c.
Non-Disclosure. EMPLOYEE shall not, without the prior written consent of MEEMEE
or as may be required by Jaw or legal process, communicate or divulge any
Confidential Information to anyone other than MEEMEE and those within MEEMEE who
have a need to know (including but not limited to the Board).

d.
Effect of Termination. Termination of the the Term, however caused, shall have
no effect on EMPLOYEE's obligations under this paragraph 5. Upon termination of
the Term or, if earlier, upon request by the Board, EMPLOYEE shall hand over or
return all Confidentail Information to MEEMEE regardless of the form or format
in which such Confidential Information exists, and shall delete from all
personal devices all copies of Confidential Information thereon.

6.
Work Product.

a.
MEEMEE is and shall be the owner of all rights in and to EMPLOYEE's work, work
product, deliverables, material and information created, whether alone or with
others, in the course of EMPLOYEE's employment, including but not limited to the
proceeds and all Intellectual Property Rights (as hereinafter defined) contained
therein or derived therefrom ("Work Product") free and clear of any claim of any
kind or nature by EMPLOYEE and anyone claiming through EMPLOYEE. As used in this
Agreement, "Intellectual Property Rights" means any and all copyrights, rights
in trademarks, service marks, trade names, patents, mask works and industrial
design, and all other intangible property rights of an intellectual nature.

b.
All copyrightable content of Work Product shall be deemed "work made for hire"
under the United States Copyright Act, as amended.

c.
If, for any reason, Work Product is, under the law of any jurisdiction not to
belong solely to MEEMEE or constitute "work made for hire" (as applicable),
EMPLOYEE hereby irrevocably and exclusively assigns to MEEMEE all Intellectual
Property Rights, title and interest in and to such Work Product together with
the right to collect any and all proceeds that would otherwise be payable to
EMPLOYEE in respect thereof. EMPLOYEE shall fully cooperate




--------------------------------------------------------------------------------




with MEEMEE to the extent reasonably required by and at no cost to MEEMEE, to
effect such assignment.
7.
Non-Competition and Non-Solicitation.

a.
In consideration of the benefits and other promises set forth in this Agreement,
EMPLOYEE shall not, for a period of eighteen (18) months from termination of the
Term, however caused (the "Restriction Period"):

i.
directly or indirectly engage in (as a principal, partner, director, officer,
agent, employee, consultant, owner, independent contractor or otherwise, with or
without compensation), or hold a financial interest in any person or entity that
carries on or plans to carry on business activities directly in Competition (as
hereinafter defined) with MEEMEE and MEEMEE Affiliates, provided, however, that
it shall not be a violationof this paragraph 7.a.i for EMPLOYEE to become a
registered or beneficial owner of up to one percent (1%) of any class of the
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that EMPLOYEE does not actively
participate in the business of such corporation until such time as the
Restriction Period expires. As used in this Agreement, "Competition" means
engagement in developing (for any person other than MEEMEE or MEEMEE Affiliates
pursuant to a written agreement signed by MEEMEE or a MEEMEE Affiliate prior to
EMPLOYEE's engagement in such development) or marketing, promotion, offering,
sale or other exploitation of online digital content for consumers or
professionals related to instruction in or practice of exercise modalities and
fitness methods, physical therapy, and/or health, fitness and lifestyle regimes.

ii.
contact, solicit, call on or otherwise deal in any way with any licensor,
partner, co-venturer, supplier, vendor, contractor or Customer (as hereinafter
defined) of MEEMEE or MEEMEE Affiliates for a purpose that is in Competition
with the business of MEEMEE or MEEMEE Affiliates. As used in this Agreement,
"Customer" means any entity or person that EMPLOYEE knows or reasonably should
know is or has been a customer of MEEMEE or MEEMEE Affiliates at any time within
the preceding twelve (12) months;

iii.
influence or attempt to influence any licensor, partner, co-venturer, supplier,
vendor, contractor or Customer of MEEMEE or MEEMEE Affiliates to terminate or
modify any written or oral agreement or course of dealing with MEEMEE or MEEMEE
Affiliates; and

iv.
influence or attempt to influence, or arrange to have another person or entity
influence or attempt to influence, any person either to terminate or modify any
employment, consulting, director, agency or other arrangement with MEEMEE or
MEEMEE Affiliates in order that EMPLOYEE may employ or retain such person on
behalf of himself or any third party.

b.
EMPLOYEE warrants and represents in light of the benefits and promises set forth
in this Agreement, and the nature of the business of MEEMEE and MEEMEE
Affiliates, that the restrictions set forth in paragraph 7.a above (the
"Restrictions") are fair and reasonable as to duration and scope and are
reasonably intended to protect the business interests of MEEMEE




--------------------------------------------------------------------------------




and MEEMEE Affiliates. Accordingly, EMPLOYEE and MEEMEE convenant and agree that
the Restrictions are intended by them to be enforced to the fullest extent
permitted under applicable law. If, in any proceeding, a court or mediator
refuses to enforce the Restrictions according to their terms, then such court or
mediator shall be authorized to modify or limit the scope of the Restrictions in
a manner consistent with law and equity.
8.
Non-disparagement. During the term and thereafter, neither employee nor MeeMee
shall make or publish any statement which is, or which may reasonably be
considered to be, disparaging to employee, MeeMee, MeeMee affiliates or the
directors, officers, employees, oparations, products or services of MeeMee or
MeeMee affiliates.

9.
Remedies for certain breaches. If employee breaches or threatens to commit a
breach of any of its obligations under paragraphs 5 through 8 above, of if
MeeMee breaches or threatens to commit a breach of its obligations under
paragraph 8 above, then MeeMee or employee, as applicable, shall have the
following rights and remedies, each of which shall be in addition to, and not in
lieu of, any other rights and remedies available to them at law or in equity:

a.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 8 above, specific performance without the need to post a bond or other
surety or to prove that money damages would not provide an adequate remedy, it
being acknowledged and agreed by the Parties that any such breach or threatened
breach will cause irreparable harm to the affected Party; and

b.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 7 above, the right (A) to seek an accounting from EMPLOYEE of all
compensation, profits, monies or other benefits derived or received by EMPLOYEE
or any third party as the result of EMPLOYEE's breach or threatened breach; and
(B) indemnification of MEEMEE and MEEMEE Affiliates against any and all losses,
damages (including special and consequential damages), costs and expenses,
including reasonable attorneys' fees, court costs and legal expenses, that may
be incurred by them and which result from or arise out of any such breach of
threatened breach.

10.
Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by telecopy, telefax,
email or other electronic transmission to the appropriate address or number as
set forth below at the addresses provided below (or any other address duly
notified by a party hereto pursuant to the provisions of this paragraph 10).








--------------------------------------------------------------------------------



If to MEEMEE:
with a copy to:
MeeMee Media Inc.
33 Willow Avenue
Toronto, ON M4E 3K1
Attn: Martin J. Doane, Executive Chairman
martin.doane@ubequitycapital.com
Phone:                          (416) 903 6691
Steven J. Davis, Esq.
Steven James Davis, A Professional Corporation
1042 N. El Camino Real, B-261
Encinitas, California 92024-1322
steve@sjdavislaw.com
Phone:                          (619) 788-2383
Fax: (858) 367-8138
   
If to EMPLOYEE:
with a copy to:
Peter Heumiller
331 John Henry Drive
Henderson, NV 89014
peter.heumiller@allscreensmedia.com
Phone: (732) 299-6261
Gordon E. R. Troy, Esq.
5203 Shelburne Rd.
Shelburne, VT 05482
Email: gtroy@webtm.com
Phone: (802) 881-0640
Fax: (646) 588-1962

11.
Miscellaneous.

a.
Amendments in Writing. No amendment to or modification of this Agreement or any
of its terms and conditions shall be valid or binding on the Parties unless made
in writing and signed by a duly authorized representative of both Parties.

b.
Assignment. Neither Party may transfer or assign this Agreement or any of its
rights hereunder, whether temporarily or permanently, voluntarily or
involuntarily, and whether by merger (where the transferring or assigning Party
is the disappearing corporation or entity), consolidation, dissolution,
operation of law or any other manner, except to an entity acquiring all or
substantially all of the Assignor's assets. The non-assigning Party shall have
the right to void any purported assignment in violation of this paragraph 11.b.
The foregoing right of the non-assigning Party shall be without prejudice to any
other claim the non-assigning Party may have for damages or equitable relief. OR

c.
Assignment. EMPLOYEE acknowledges and agrees that the services to be rendered by
him and unique and personal. Accordingly, he may not assign or delegate any of
his rights or obligations under this Agreement. Nothing in this Agreement shall
preclude MEEMEE from consolidating or merging with or into, or transferring all
or substantially all of its assets to another entity, provided that entity
assumes this Agreement and all obligations and undertakings of MEEMEE hereunder.

d.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
MEEMEE and its successors, assigns and representatives, and shall be binding
upon EMPLOYEE and his heirs, executors and legal representatives.

e.
Cumulative Remedies. All rights and remedies of the Parties, whether at law or
in equity, shall be cumulative and none of them shall be in limitation of any
other right or remedy.




--------------------------------------------------------------------------------




f.
Effective Date. If no date is entered on the first line of this Agreement, then
the Effective Date shall be the date of signing of the last Party to sign this
Agreement.

g.
Enforceability/Severability. If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, the remaining provisions of this
Agreement shall remain in full force and effect. However, if such void,
voidable, invalid or inoperative provision is a material term or condition of
this Agreement, the Parties shall supply a substitute provision, negotiated in
good faith, which comes closest to their original intent.

h.
Entire Agreement. This Agreement contains the entire understanding between the
Parties relating to the subject matter hereof and supersedes all prior or
contemporaneous oral or written communications, proposals, representations and
inducements with respect to said subject matter.

i.
Governing Law. This Agreement and any dispute or controversy arising out of or
related to this Agreement and/or the relationship between the Parties
established herein ("Claims") shall be governed by and construed, interpreted
and resolved in accordance with the laws of the State of Nevada without regard
to its choice of law provisions; provided, however, that any procedural or
substantive Claim conflicting with or falling under the exclusive jurisdiction
of United States federal law shall be governed by, and construed, interpreted
and resolved in accordance with United States federal law without regard to its
choice of law provisions. All Claims shall be submitted exclusively to the
federal and state courts of competent jurisdiction located in Las Vegas, Nevada,
and the Parties hereby unconditionally and irrevocably consent and submit to
such exclusive jurisdiction and venue, and waive any objection they may now or
hereafter have with respect thereto.

j.
Headings. The paragraph headings in this Agreement are solely for the
convenience of the Parties and have no legal or contractual significance.

k.
Presumptions. This Agreement shall be construed without regard to any
presumption or other rule permitting construction against the Party causing this
Agreement to be drafted and shall not be construed more strictly in favor of or
against either Party.

l.
Prior Agreements. EMPLOYEE represents to MEEMEE that: (a) his execution of this
Agreement and provision of services hereunder shall not constitute a breach of
any contract, agreement or understanding, oral or written, to which he is a
party or by which he is bound; (b) he is free and able to execute this Agreement
and to provide services to MEEMEE, and (c) there are no confidentiality
commitments or other employment restrictions that EMPLOYEE has with any other
employer, person or entity that he has not disclosed to MEEMEE.

m.
Rights of Third Parties. This Agreement shall not be deemed to give any right or
remedy to any third party whatsoever.

n.
Signature and Counterparts. This Agreement may be signed in counterparts and
transmitted by one Party to the other via email or FAX. Said counterparts, taken
together, shall constitute one agreement. If this Agreement is signed in
counterparts, neither Party shall be bound by this Agreement until both Parties
have duly executed a counterpart hereof.

o.
Survival. Any provision of this Agreement which contemplates performance,
exercise of any right or fulfillment of any obligation subsequent to expiration
or termination of the Term, including but not limited to those contained in
paragraphs 4 through 9 above, together with any




--------------------------------------------------------------------------------




and all provisions related to contract interpretation and the Parties' remedies,
shall survive such expiration or termination.
p.
Waiver. No waiver shall be effective unless in writing and signed by an
authorized representative of the Party against whom enforcement of the waiver is
sought. Neither the failure of either Party to exercise any right, nor the
waiver of any default or breach by the other Party, shall constitute a waiver of
such right or a waiver of such default or breach with respect to any subsequent
default or breach.

WHEREFORE, the parties hereto execute this Agreement as of the Effective Date.


MeeMee Media, Inc.
 
Peter Heumiller
 
 
By:
/s/ Martin Doane
 
By:
/s/ Peter Heumiller
Name:
Martin Doane
 
Name:
Peter Heumiller
Title:
Executive Chairman
 
Date:
May 19, 2015
Date:
May 19, 2015
     


























--------------------------------------------------------------------------------



Appendix A


JOB DESCRIPTION
The Chief Executive Officer is responsible for:


·
Developing, updating and overseeing the deployment of the Company's various
international business plans, JVs and projects



·
Managing the daily activities of the Company and all Executives, employees,
consultants and third party service providers and workers (directly or
indirectly)



·
Developing and managing budgets for all Company operations and projects



·
Overseeing the Company's finances and preparation of required financial
documents



·
Overseeing and working with the Company's business development team(s) and
assessing the various global opportunities to present to the Board



·
Overseeing the negotiation of all major partnerships and project deals, and
needed legal agreements



·
Overseeing the preparation of comprehensive new business plans for greenlit new
projects and partnerships.



·
Recruiting and hiring new Company talent as needed



·
Promoting the Company through favorable publicity and industry conference
engagements



·
Working with the Chairman and Board to establish and enforce Company policies
and employment manuals as needed



·
Fostering a creative, cooperative and rewarding Company culture



·
Reviewing all business matters with the Board














--------------------------------------------------------------------------------



Appendix B


BASE SALARY AND BENEFITS
Base Salary. The base salary of EMPLOYEE shall be One Hundred Twenty-Five
Thousand Dollars ($125,000.000) gross per year ("Base Salary"), payable
bi-monthly, less all applicable withholding taxes. During the first two years of
the Term, the Base Salary shall be reviewed bi-annually. At any time during the
Term, the Base Salary may be increased based on performance and cost of living,
but any such increases shall be at the sole discretion of the Board.


Bonuses based on Pre-Merger Projects in Progress. EMPLOYEE warrants and
represents that the All Screens Media, LLC is in the process of negotiating
deals and /or agreements with respect to the following Projects in Progress
("PIPs"), whereby third parties will invest cash ("Third Party Investment"):


1.
Buccell, LLC investments into bodyART Media and Global Screens Media (Staby and
IO Ball products and media). Negotiated. $320K. Anticipated closing 5/1/2015

2.
Speedball Media. Additional investment into expanding JV business. In
discussions. $225K. Projected date: late May 2015.

3.
Renaissance Fitness. Developing a new fitness media workout brand around owner
Danielle. Approx. $200 to $250K. Projected date: June 2015.

4.
DeepWork Fitness modality media partnership. Approximately $150K. Projected
date: May / June 2015.

5.
Perform Better Europe / Christian Jund Publishing. Potential partnership around
Miracle Ball Method project and bodyART Xtreme projects using Perform Better
projects. Early discussions. Approximately $100K to $150K June / July 2105.

6.
TV Atividades JV. Being discussed between Comcast, TV Globo and ASM. Early
Stage. Comcast would contribute existing kid's activity library Heumiller
created there, and TV Globo would fund repurposing library, new productions and
distribution.

7.
Fitness First / NewMoove.com . Early stage partnership discussion about
co-producing and co-managing professional and consumer subscription sites in
German language markets.

8.
NuFit Corp. Early stage discussion about producing online education for the
Company's revolutionary NUBELLS products.  Also discussing ASM becoming
exclusive Brazilian distributor.

9.
 Bodies in Balance. Acquisition of digital European Fitness programming channel.
Current revenues of $750K. NOTE: This would be a MEEMEE/ASM acquisition
requiring a stock grant and working capital funding. ASM would therefore not
receive a bonus for this project. However, this acquisition will assist ASM in
operating and growing other PIP projects.




--------------------------------------------------------------------------------




For each PIP entered into prior to the Merger Date (as defined in the Merger
Agreement) or substantially negotiated as of the Merger Date and entered into
within sixty (60) days thereafter, MEEMEE shall pay bonuses to the ASM Members
equal to 10% of the gross Third Party Investment provided in the PIP agreement,
which bonuses shall be divided between them (including Andrew Karp) in
accordance with their respective equity shares as set forth on Schedule 1 of the
Merger Agreement. Accordingly, EMPLOYEE shall receive 37% of such bonus. Such
bonuses shall be payable as the Third Party Investments accrue. By way of
illustration only, if Third Party Investments equal $1M, the ASM Members will
receive $100,000.00 to be divided between them as aforesaid.


PIP Stock Options. MEEMEE shall grant the ASM Members collectively two (2)
options per dollar of gross Third Party Investments accrued, to a maximum of 2
million options. By way of illustration only, if Third Party Investments equal
$1M, the ASM Members will collectively receive 2 million options. The options
will vest over a 12-month period in accordance with and subject to the terms of
the Option Agreement. The PIP Stock Options are in addition to the options
granted under Article II, Section 2.1(c) of the Merger Agreement.


Fringe Benefits.
·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay One Hundred
Percent (100%) of the reasonable cost of private health insurance for Employee
and his spouse, provided, however, that any premiums above $1,000.00 / month
shall be subject to the sole discretion of the Board; provided, however, that if
MEEMEE establishes a company health insurance plan, then EMPLOYEE shall
participate in such plan in lieu of MEEMEE paying his private health insurance
premiums.

·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay Seventy-Five
Percent (75%) of the reasonable cost of private dental coverage and vision
coverage for Employee to a maximum of $250 / month, provided, however, that if
MEEMEE establishes a company dental and/or visual coverage plan, then EMPLOYEE
shall participate in such plan in lieu of MEEMEE paying his private premiums.

·
MEEMEE shall pay 100% of the premiums for life insurance in the amount of
$150,000 or one times (1x) EMPLOYEE's then-existing Base Salary, whichever is
greater.

·
If MEEMEE establishes a disability insurance plan, MEEMEE will pay 100% of
EMPLOYEE's premiums for short-term and/or long-term disability coverage, but
EMPLOYEE will be responsible for paying the applicable taxes on the premium
payments.

·
If MEEMEE establishes a 401(K) Program, EMPLOYEE will be eligible to participate
subject to the terms of that program. MEEMEE will match EMPLOYEE's contributions
dollar-for-dollar up to four percent (4%) of Employee's then-existing Base
Salary, not inclusive of any bonuses.

·
MEEMEE shall provide EMPLOYEE with an automobile allowance of Three Hundred
Dollars ($300.00) per month.




--------------------------------------------------------------------------------




·
MEEMEE shall provide EMPLOYEE with a cable, internet, phone, cell phone
allowance of Three Hundred Dollars ($300.00) per month.

·
EMPLOYEE is eligible to take the following paid time off per calendar year:
twenty (20) vacation days ("PTO"), ten (10) holidays generally observed by
MEEMEE in the United States in accordance with the holiday policy established by
MEEMEE from time to time, seven (7) sick days and three (3) bereavement days.
Unused time off for holidays, sick days and bereavement days may not be carried
over into the following year. Unused vacation days may be carried over to the
following year, provided, however, that EMPLOYEE may not accrue more than twenty
(20) days of unused vacation days without written authorization of MEEMEE. If
EMPLOYEE accrues twenty (20) unused vacation days, then he may not earn any
additional vacation days until his "bank" of PTO falls below twenty. PTO, sick
and bereavement will be pro-rated during EMPLOYEE's first year of employment.
Vacation days are earned and accrued on a quarterly basis, with five vacation
days accruing for each quarter, but the foregoing shall not prevent EMPLOYEE
from using vacation days that will accrue during the same calendar year assuming
EMPLOYEE's continued employment. All vacation days shall be taken on no less
than thirty (30) days written notice to the Board and subject to the Board's
approval, not to be unreasonably withheld.

·
EMPLOYEE shall be reimbursed for all normal items of travel, entertainment and
miscellaneous expenses reasonably incurred by him on behalf of MEEMEE, provided
that such expenses are documented and submitted to MEEMEE in accordance with the
reimbursement policies established by MEEMEE from time to time.








--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT



This Employment Agreement (hereinafter "Agreement") is made as of the 19th day
of May, 2015, by and between MeeMee Media, Inc., a Nevada corporation with an
address at 33 Willow Avenue, Toronto, ON M4E 3K1 ("MEEMEE") and HOWARD SICHEL,
an individual with an address at 74 Bayview Avenue, Port Washington, NY 11059
("SICHEL" or "EMPLOYEE"). MEEMEE and EMPLOYEE are sometimes hereinafter referred
to individually as a "Party" and jointly as "the Parties."


1.
Preamble.

a.
On even date hereof, MEEMEE has entered into an Agreement and Plan of Merger
(the "Merger Agreement"), pursuant to which "MergerSub" (as defined in the
Merger Agreement) shall merge with and into All Screens Media, LLC (ASM), ASM
shall be the surviving company and become a direct wholly-owned subsidiary of
MEEMEE, and SICHEL shall become Executive Vice President of MEEMEE.

b.
It is the intention of the Parties that this Agreement shall take effect
immediately upon the consummation of the Merger on the "Merger Date" (as defined
in the Merger Agreement) as provided in Section 1.6(b) of the Merger Agreement.

c.
The execution of this Agreement by the Parties is a condition precedent to
consummation of the Merger as stated in Section 7.2(g) of the Merger Agreement.

2.
Employment Terms and Duties.

a.
Acceptance of Employment. MEEMEE hereby employs EMPLOYEE and EMPLOYEE hereby
accepts employment by MEEMEE upon the terms and conditions set forth in this
Agreement.

b.
Term. The term of this Agreement ("Term") shall commence upon the Merger Date
and expire three (3) years from the anniversary of the Merger Date, provided,
however, that the Term shall renew automatically for two-year periods unless one
Party notifies the other in writing at least ninety (90) days prior to the
expiration of the Term that it does not desire to renew the Agreement.

c.
Position and Duties.

i.
At all times during the Term, EMPLOYEE shall serve as MEEMEE's Executive Vice
President with all the customary powers and responsibilities of such position,
including but not necessarily limited to those duties and responsibilities set
forth in Appendix A hereto, and such other duties as may be assigned to EMPLOYEE
from time to time by the Chief Execuitve Officer of MEEMEE (the "CEO").

ii.
SICHEL shall report to the CEO of MEEMEE.

iii.
EMPLOYEE shall:

A.
primarily perform his duties at such locations as EMPLOYEE determines in
consultation with the CEO.




--------------------------------------------------------------------------------




B.
use his best efforts to promote the interests of MEEMEE and its affiliates and
subsidiaries throughout the world ("collectively, MEEMEE Affiliates") and devote
his business time and attention to his employment under this Agreement. For
avoidance of doubt, "MEEMEE Affiliates" is deemed to include any entity in which
MEEMEE has share(s), membership interest(s), or other financial or equitable
interest(s), either directly or through another MEEMEE Affiliate.

iv.
EMPLOYEE shall not, without prior written authorization from the CEO and / or
Board or Directors (the" Board"), engage in any other business activities that
would interfere with the performance of his position and duties as stated in
paragraph 2.c.i above, provided, however, that EMPLOYEE may, without approval
from the CEO and / or Board, (I) serve as a member of boards of other
corporations or organizations that do not compete with MEEMEE, (II) engage or
participate in charitable, religious or civic activities, (III) manage any
personal investments, and (IV) serve as an executor, trustee or in other similar
fidiciary capacity, so long as, in each case, such activities do not interfere
with the performance of his position and duties as stated in paragraph 2.c.i
above.

3.
Compensation. MeeMee shall pay employee and employee hereby agrees to accept, as
compensation for all services rendered under this agreement and for employee's
covenants of confidentiality, non-competition, non-solicitation and
non-disparagement as stated in paragraphs 5, 7 and 8 below, respectively, the
compensation and benefits described in appendix B hereto ("base salary and
benefits").

4.
Termination.

a.
Events of Termination. Notwithstanding anything contained in paragraph 2 above,
the Term shall terminate:

i.
upon Employee's death;

ii.
for Cause (as defined in paragraph 4.c below) immediately upon notice from
MEEMEE to EMPLOYEE or at such later date as such notice may specify;

iii.
without Cause upon notice (as set forth in paragraph 4.d below); or

iv.
upon EMPLOYEE's resignation or other cressation by EMPLOYEE of his employment
(other than as provided in clauses 4a.i. through 4a.iii above).

b.
Termination at Death. In the event that Employee dies during the Term,
Employee's employment shall be terminated and MEEMEE shall pay to EMPLOYEE's
executors, legal representatives or administrators an amount equal to the
accrued and unpaid (as of the effective date of such termination) Base Salary
and Benefits, including without limitation any Stock Option benefits. Except as
aforesaid, MEEMEE shall have no other liability or obligation to EMPLOYEE's
executors, legal representatives or administrators, heirs or assigns (or any
person claiming under or through same), except that EMPLOYER's executors, legal
representatives or administrators shall be entitled to receive any payment
prescribed under any death or disability benefit plans in which EMPLOYEE was a
participant as a MEEMEE employee.




--------------------------------------------------------------------------------




c.
Termination for Cause. MEEMEE may terminate EMPLOYEE's employment at any time
for Cause upon written notice to EMPLOYEE. As used in this Agreement, "Cause"
means:

i.
a material breach of this Agreement or any material written Company policy which
cannot reasonably be cured within thirty (30) days of EMPLOYEE being notified of
such breach;

ii.
any act of fraud, misappropriation or embezzlement involving MEEMEE or its
assets;

iii.
Employee's insubordination or failure to follow the directions of the CEO, which
has continued after at least two (2) prior written warnings by the CEO;

iv.
a conviction or plea of guilty to any felony, or any misdemeanor involving
dishonesty, financial wrongdoing or moral turpitude.

In the event of termination for Cause, EMPLOYEE shall be entitled to receive all
accrued but unpaid (as of the effective date of termination) Base Salary and
Benefits. All Base Salary and Benefits shall cease at the time of such
termination. EMPLOYEE shall not be entitled to receive any unpaid Bonus (whether
or not then earned). Except as aforesaid, MEEMEE shall have no further liability
or obligation to EMPLOYEE by reason of termination for Cause.
d.
Termination without Cause. MEEMEE may terminate EMPLOYEE's employment at any
time, for any reason whatsoever or no reason at all, effective upon the date
designated by MEEMEE upon thirty (30) days' prior written notice to EMPLOYEE. In
the event of Termination without Cause, EMPLOYEE shall be paid all accrued but
unpaid (as of the effective date of such termination) Base Salary and Benefits.
In addition, provided that EMPLOYEE signs and does not revoke a separation
agreement and release in substantially the form attached hereto as Appendix C,
EMPLOYEE shall be entitled to receive (i) his full Base Salary and Benefits
(including but not limited to any Stock Options earned and Bonuses) for six (6)
months from the termination date or the remainder of the then-current calendar
year, whichever is longer; (ii) health insurance coverage for a period of one
(1) year from the effective date of such termination; and (iii) at such time as
the release becomes non-revocable, and in accordance with MEEMEE's then-current
payroll schedule, his Base Salary through to the end of the Term, provided,
however, that any Base Salary accrued but not paid prior to the date on which
the release became non-revocable shall be payable immediately on such date.
Except as aforesaid, MEEMEE shall have no further liability or obligation to
EMPLOYEE by reason of termination without Cause. Notwithstanding any of the
foregoing, if EMPLOYEE is terminated by MeeMee without cause within eighteen
(18) months of the Merger Date, EMPLOYEE shall be entitled to receive all of the
benefits specified in subparagraphs (i) through (iii) above and the Separation
Agreement, but EMPLOYEE shall not be bound by paragraph 7.a.i below
(non-competition).

e.
Voluntary Termination by Employee. EMPLOYEE may terminate his employment at any
time for any reason, effective upon the date designated by EMPLOYEE but upon no
fewer than ninety days (90) prior written notice to MEEMEE. In the event of such
termination, EMPLOYEE shall be entitled to receive all accrued but unpaid (as of
the effective date of such termination) Base Salary and Benefits. All Base
Salary and Benefits shall cease at the time of






--------------------------------------------------------------------------------


such termination, subject to the terms of any benefit plan then in force and
applicable to EMPLOYEE. EMPLOYEE shall not be entitled to receive any Bonus
applicabe to the then-current calendar year. Except as aforesaid, MEEMEE shall
have no liability or obligation to EMPLOYEE by reason of EMPLOYEE's voluntary
termination. Notwithstanding the foregoing, voluntary termination by EMPLOYEE
shall be deemed Termination without Cause under paragraph 4.d above if such
voluntary termination is occasioned by (a) a change in EMPLOYEE's position with
MEE MEE that materially reduces EMPLOYEE's level of responsibility, or (b) a
reduction in EMPLOYEE's level of compensation (including base salary, fringe
benefits and target bonuses under any corporate performance based bonus or
incentive programs) by more than fifteen percent (15%).
5.
Confidential Information.

a.
Definition. As used in this Agreement, "Confidential Information" means all
trade secrets, confidential and proprietary information, and knowledge or data,
including but not limited to business plans, client lists and client
information, related to MEEMEE and MEEMEE Affiliates, and the business of any of
the foregoing, which EMPLOYEE learned, developed obtained during the course of
his employment, and which is not or does not hereafter become public knowledge
(other than by acts or omissions by EMPLOYEE).

b.
Degree of Care. EMPLOYEE shall at all times protect Confidential Information
from being disclosed using the appropriate degree of care for the particular
Confidential Information in question, but not less than a reasonable degree of
care.

c.
Non-Disclosure. EMPLOYEE shall not, without the prior written consent of MEEMEE
or as may be required by Jaw or legal process, communicate or divulge any
Confidential Information to anyone other than MEEMEE and those within MEEMEE who
have a need to know (including but not limited to the Board).

d.
Effect of Termination. Termination of the the Term, however caused, shall have
no effect on EMPLOYEE's obligations under this paragraph 5. Upon termination of
the Term or, if earlier, upon request by the Board, EMPLOYEE shall hand over or
return all Confidentail Information to MEEMEE regardless of the form or format
in which such Confidential Information exists, and shall delete from all
personal devices all copies of Confidential Information thereon.

6.
Work Product.

a.
MEEMEE is and shall be the owner of all rights in and to EMPLOYEE's work, work
product, deliverables, material and information created, whether alone or with
others, in the course of EMPLOYEE's employment, including but not limited to the
proceeds and all Intellectual Property Rights (as hereinafter defined) contained
therein or derived therefrom ("Work Product") free and clear of any claim of any
kind or nature by EMPLOYEE and anyone claiming through EMPLOYEE. As used in this
Agreement, "Intellectual Property Rights" means any and all copyrights, rights
in trademarks, service marks, trade names, patents, mask works and industrial
design, and all other intangible property rights of an intellectual nature.

b.
All copyrightable content of Work Product shall be deemed "work made for hire"
under the United States Copyright Act, as amended.






--------------------------------------------------------------------------------


c.
If, for any reason, Work Product is, under the law of any jurisdiction not to
belong solely to MEEMEE or constitute "work made for hire" (as applicable),
EMPLOYEE hereby irrevocably and exclusively assigns to MEEMEE all Intellectual
Property Rights, title and interest in and to such Work Product together with
the right to collect any and all proceeds that would otherwise be payable to
EMPLOYEE in respect thereof. EMPLOYEE shall fully cooperate with MEEMEE to the
extent reasonably required by and at no cost to MEEMEE, to effect such
assignment.

7.
Non-Competition and Non-Solicitation.

a.
In consideration of the benefits and other promises set forth in this Agreement,
EMPLOYEE shall not, for a period of eighteen (18) months from termination of the
Term, however caused (the "Restriction Period"):

i.
directly or indirectly engage in (as a principal, partner, director, officer,
agent, employee, consultant, owner, independent contractor or otherwise, with or
without compensation), or hold a financial interest in any person or entity that
carries on or plans to carry on business activities directly in Competition (as
hereinafter defined) with MEEMEE and MEEMEE Affiliates, provided, however, that
it shall not be a violationof this paragraph 7.a.i for EMPLOYEE to become a
registered or beneficial owner of up to one percent (1%) of any class of the
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that EMPLOYEE does not actively
participate in the business of such corporation until such time as the
Restriction Period expires. As used in this Agreement, "Competition" means
engagement in developing (for any person other than MEEMEE or MEEMEE Affiliates
pursuant to a written agreement signed by MEEMEE or a MEEMEE Affiliate prior to
EMPLOYEE's engagement in such development) or marketing, promotion, offering,
sale or other exploitation of online digital content for consumers or
professionals related to instruction in or practice of exercise modalities and
fitness methods, physical therapy, and/or health, fitness and lifestyle regimes.

ii.
contact, solicit, call on or otherwise deal in any way with any licensor,
partner, co-venturer, supplier, vendor, contractor or Customer (as hereinafter
defined) of MEEMEE or MEEMEE Affiliates for a purpose that is in Competition
with the business of MEEMEE or MEEMEE Affiliates. As used in this Agreement,
"Customer" means any entity or person that EMPLOYEE knows or reasonably should
know is or has been a customer of MEEMEE or MEEMEE Affiliates at any time within
the preceding twelve (12) months;

iii.
influence or attempt to influence any licensor, partner, co-venturer, supplier,
vendor, contractor or Customer of MEEMEE or MEEMEE Affiliates to terminate or
modify any written or oral agreement or course of dealing with MEEMEE or MEEMEE
Affiliates; and

 

--------------------------------------------------------------------------------

 
iv.
influence or attempt to influence, or arrange to have another person or entity
influence or attempt to influence, any person either to terminate or modify any
employment, consulting, director, agency or other arrangement with MEEMEE or
MEEMEE Affiliates in order that EMPLOYEE may employ or retain such person on
behalf of himself or any third party.

 
b.
EMPLOYEE warrants and represents in light of the benefits and promises set forth
in this Agreement, and the nature of the business of MEEMEE and MEEMEE
Affiliates, that the restrictions set forth in paragraph 7.a above (the
"Restrictions") are fair and reasonable as to duration and scope and are
reasonably intended to protect the business interests of MEEMEE and MEEMEE
Affiliates. Accordingly, EMPLOYEE and MEEMEE convenant and agree that the
Restrictions are intended by them to be enforced to the fullest extent permitted
under applicable law. If, in any proceeding, a court or mediator refuses to
enforce the Restrictions according to their terms, then such court or mediator
shall be authorized to modify or limit the scope of the Restrictions in a manner
consistent with law and equity.

8.
Non-Disparagement. During the term and thereafter, neither employee nor MeeMee
shall make or publish any statement which is, or which may reasonably be
considered to be, disparaging to employee, MeeMee, MeeMee affiliates or the
directors, officers, employees, oparations, products or services of MeeMee or
MeeMee affiliates.

9.
Remedies for Certain Breaches. If employee breaches or threatens to commit a
breach of any of its obligations under paragraphs 5 through 8 above, of if
MeeMee breaches or threatens to commit a breach of its obligations under
paragraph 8 above, then MeeMee or employee, as applicable, shall have the
following rights and remedies, each of which shall be in addition to, and not in
lieu of, any other rights and remedies available to them at law or in equity:

a.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 8 above, specific performance without the need to post a bond or other
surety or to prove that money damages would not provide an adequate remedy, it
being acknowledged and agreed by the Parties that any such breach or threatened
breach will cause irreparable harm to the affected Party; and

b.
For breaches or threatened breaches of any obligations contained paragraphs 5
through 7 above, the right (A) to seek an accounting from EMPLOYEE of all
compensation, profits, monies or other benefits derived or received by EMPLOYEE
or any third party as the result of EMPLOYEE's breach or threatened breach; and
(B) indemnification of MEEMEE and MEEMEE Affiliates against any and all losses,
damages (including special and consequential damages), costs and expenses,
including reasonable attorneys' fees, court costs and legal expenses, that may
be incurred by them and which result from or arise out of any such breach of
threatened breach.

 

--------------------------------------------------------------------------------

 
10.
Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by telecopy, telefax,
email or other electronic transmission to the appropriate address or number as
set forth below at the addresses provided below (or any other address duly
notified by a party hereto pursuant to the provisions of this paragraph 10).

 
If to MEEMEE:
with a copy to:
MeeMee Media Inc.
33 Willow Avenue
Toronto, ON M4E 3K1
Attn: Martin J. Doane, Executive Chairman
martin.doane@ubequitycapital.com
Phone:                          (416) 903 6691
Steven J. Davis, Esq.
Steven James Davis, A Professional Corporation
1042 N. El Camino Real, B-261
Encinitas, California 92024-1322
steve@sjdavislaw.com
Phone:                          (619) 788-2383
Fax: (858) 367-8138
   
If to EMPLOYEE:
with a copy to:
Howard Sichel
74 Bayview Avenue
Port Washington, NY 11059
howard.sichel@allscreensmedia.com
Phone: (516) 647-0017
Gordon E. R. Troy, Esq.
5203 Shelburne Rd.
Shelburne, VT 05482
Email: gtroy@webtm.com
Phone: (802) 881-0640
Fax: (646) 588-1962
 

11.
Miscellaneous.

a.
Amendments in Writing. No amendment to or modification of this Agreement or any
of its terms and conditions shall be valid or binding on the Parties unless made
in writing and signed by a duly authorized representative of both Parties.

b.
Assignment. Neither Party may transfer or assign this Agreement or any of its
rights hereunder, whether temporarily or permanently, voluntarily or
involuntarily, and whether by merger (where the transferring or assigning Party
is the disappearing corporation or entity), consolidation, dissolution,
operation of law or any other manner, except to an entity acquiring all or
substantially all of the Assignor's assets. The non-assigning Party shall have
the right to void any purported assignment in violation of this paragraph 11.b.
The foregoing right of the non-assigning Party shall be without prejudice to any
other claim the non-assigning Party may have for damages or equitable relief. OR

c.
Assignment. EMPLOYEE acknowledges and agrees that the services to be rendered by
him and unique and personal. Accordingly, he may not assign or delegate any of
his rights or obligations under this Agreement. Nothing in this Agreement shall
preclude MEEMEE from consolidating or merging with or into, or transferring all
or substantially all of its assets to another entity, provided that entity
assumes this Agreement and all obligations and undertakings of MEEMEE hereunder.

 

--------------------------------------------------------------------------------

 
d.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
MEEMEE and its successors, assigns and representatives, and shall be binding
upon EMPLOYEE and his heirs, executors and legal representatives.

e.
Cumulative Remedies. All rights and remedies of the Parties, whether at law or
in equity, shall be cumulative and none of them shall be in limitation of any
other right or remedy.

 
f.
Effective Date. If no date is entered on the first line of this Agreement, then
the Effective Date shall be the date of signing of the last Party to sign this
Agreement.

g.
Enforceability/Severability. If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, the remaining provisions of this
Agreement shall remain in full force and effect. However, if such void,
voidable, invalid or inoperative provision is a material term or condition of
this Agreement, the Parties shall supply a substitute provision, negotiated in
good faith, which comes closest to their original intent.

h.
Entire Agreement. This Agreement contains the entire understanding between the
Parties relating to the subject matter hereof and supersedes all prior or
contemporaneous oral or written communications, proposals, representations and
inducements with respect to said subject matter.

i.
Governing Law. This Agreement and any dispute or controversy arising out of or
related to this Agreement and/or the relationship between the Parties
established herein ("Claims") shall be governed by and construed, interpreted
and resolved in accordance with the laws of the State of Nevada without regard
to its choice of law provisions; provided, however, that any procedural or
substantive Claim conflicting with or falling under the exclusive jurisdiction
of United States federal law shall be governed by, and construed, interpreted
and resolved in accordance with United States federal law without regard to its
choice of law provisions. All Claims shall be submitted exclusively to the
federal and state courts of competent jurisdiction located in Las Vegas, Nevada,
and the Parties hereby unconditionally and irrevocably consent and submit to
such exclusive jurisdiction and venue, and waive any objection they may now or
hereafter have with respect thereto.

j.
Headings. The paragraph headings in this Agreement are solely for the
convenience of the Parties and have no legal or contractual significance.

k.
Presumptions. This Agreement shall be construed without regard to any
presumption or other rule permitting construction against the Party causing this
Agreement to be drafted and shall not be construed more strictly in favor of or
against either Party.

l.
Prior Agreements. EMPLOYEE represents to MEEMEE that: (a) his execution of this
Agreement and provision of services hereunder shall not constitute a breach of
any contract, agreement or understanding, oral or written, to which he is a
party or by which he is bound; (b) he is free and able to execute this Agreement
and to provide services to MEEMEE, and (c) there are no confidentiality
commitments or other employment restrictions that EMPLOYEE has with any other
employer, person or entity that he has not disclosed to MEEMEE.

 

--------------------------------------------------------------------------------

 
m.
Rights of Third Parties. This Agreement shall not be deemed to give any right or
remedy to any third party whatsoever.

n.
Signature and Counterparts. This Agreement may be signed in counterparts and
transmitted by one Party to the other via email or FAX. Said counterparts, taken
together, shall constitute one agreement. If this Agreement is signed in
counterparts, neither Party shall be bound by this Agreement until both Parties
have duly executed a counterpart hereof.

 
o.
Survival. Any provision of this Agreement which contemplates performance,
exercise of any right or fulfillment of any obligation subsequent to expiration
or termination of the Term, including but not limited to those contained in
paragraphs 4 through 9 above, together with any and all provisions related to
contract interpretation and the Parties' remedies, shall survive such expiration
or termination.

p.
Waiver. No waiver shall be effective unless in writing and signed by an
authorized representative of the Party against whom enforcement of the waiver is
sought. Neither the failure of either Party to exercise any right, nor the
waiver of any default or breach by the other Party, shall constitute a waiver of
such right or a waiver of such default or breach with respect to any subsequent
default or breach.

WHEREFORE, the parties hereto execute this Agreement as of the Effective Date.


MeeMee Media, Inc.
 
Howard Sichel
 
 
By:
/s/ Martin Doane
 
By:
/s/ Howard Sichel
Name:
Martin Doane
 
Name:
Howard Sichel
Title:
Executive Chairman
 
Date:
May 19, 2015
Date:
May 19, 2015
     
























--------------------------------------------------------------------------------



Appendix A


JOB DESCRIPTION
The Vice President is responsible for:


Working with the CEO in the development, deployment and expanison of the
Company's various international wellness business plans, JVs and projects.


The areas of focus include (but are not limited to):


·
Existing and emerging Exercise and Wellness modalities, brands and personalities

·
Wellness and Fitness product sourcing and education

·
Professional trainer certification and continuing education

·
Physical Therapist education and products

Involvement in projects may include (but are not limited to):


·
Identifying and presenting new global fitness and wellness business
opportunities to the CEO.

·
Participating in the negotiation of fitness, wellness and therapy partnerships
and project deals.

·
Assisting in the preparation and deployment of comprehensive new business plans
for greenlit new projects and partnerships.

·
Recruiting new Company talent as needed for Fitness / Wellness / Therapist
projects

·
Assisting in / overseeing the development of certification and education courses
and materials.

·
Promoting the Company's Fitness and Wellness business initiatives through
favorable publicity and industry conference engagements

·
Additional responsibilities as determined by the CEO and Board.

·
Physical Therapist education and products sales

·
Pilates education (professionals and consumers)












--------------------------------------------------------------------------------



Appendix B


BASE SALARY AND BENEFITS
Base Salary. The base salary of EMPLOYEE shall be One Hundred Thousand Dollars
($100,000.000) gross per year ("Base Salary"), payable bi-monthly, less all
applicable withholding taxes. During the first two years of the Term, the Base
Salary shall be reviewed bi-annually. At any time during the Term, the Base
Salary may be increased based on performance and cost of living, but any such
increases shall be at the sole discretion of the Board.
Bonuses based on Pre-Merger Projects in Progress. EMPLOYEE warrants and
represents that the All Screens Media, LLC is in the process of negotiating
deals and /or agreements with respect to the following Projects in Progress
("PIPs"), whereby third parties will invest cash ("Third Party Investment"):


1.
Buccell, LLC investments into bodyART Media and Global Screens Media (Staby and
IO Ball products and media). Negotiated. $320K. Anticipated closing 5/1/2015

2.
Speedball Media. Additional investment into expanding JV business. In
discussions. $225K. Projected date: late May 2015.

3.
Renaissance Fitness. Developing a new fitness media workout brand around owner
Danielle. Approx. $200 to $250K. Projected date: June 2015.

4.
DeepWork Fitness modality media partnership. Approximately $150K. Projected
date: May / June 2015.

5.
Perform Better Europe / Christian Jund Publishing. Potential partnership around
Miracle Ball Method project and bodyART Xtreme projects using Perform Better
projects. Early discussions. Approximately $100K to $150K June / July 2105.

6.
TV Atividades JV. Being discussed between Comcast, TV Globo and ASM. Early
Stage. Comcast would contribute existing kid's activity library that HEUMILLER
created there, and TV Globo would fund repurposing library, new productions and
distribution.

7.
Fitness First / NewMoove.com . Early stage partnership discussion about
co-producing and co-managing professional and consumer subscription sites in
German language markets.

8.
NuFit Corp. Early stage discussion about producing online education for the
Company's revolutionary NUBELLS products.  Also discussing ASM becoming
exclusive Brazilian distributor.

9.
 Bodies in Balance. Acquisition of digital European Fitness programming channel.
Current revenues of $750K. NOTE: This would be an MEEMEE/ASM acquisition
requiring a stock grant and working capital funding. ASM would therefore not
receive a bonus for this project. However, this acquisition will assist ASM in
operating and growing other PIP projects.




--------------------------------------------------------------------------------



 
For each PIP entered into prior to the Merger Date (as defined in the Merger
Agreement) or substantially negotiated as of the Merger Date and entered into
within sixty (60) days thereafter, MEEMEE shall pay bonuses to the ASM Members
equal to 10% of the gross Third Party Investment provided in the PIP agreement,
which bonuses shall be divided between them (including Andrew Karp) in
accordance with their respective equity shares as set forth on Schedule 1 of the
Merger Agreement. Accordingly, EMPLOYEE shall receive 37% of such bonus. Such
bonuses shall be payable as the Third Party Investments accrue. By way of
illustration only, if Third Party Investments equal $1M, the ASM Members will
receive $100,000.00 to be divided between them as aforesaid.


PIP Stock Options. MEEMEE shall grant the ASM Members collectively two (2)
options per dollar of gross Third Party Investments accrued, to a maximum of 2
million options. By way of illustration only, if Third Party Investments equal
$1M, the ASM Members will collectively receive 2 million options. The options
will vest over a 12-month period in accordance with and subject to the terms of
the Option Agreement. The PIP Stock Options are in addition to the options
granted under Article II, Section 2.1(c) of the Merger Agreement.


Fringe Benefits.
·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay One Hundred
Percent (100%) of the reasonable cost of private health insurance for Employee
and his spouse, provided, however, that any premiums above $1,000.00 / month
shall be subject to the sole discretion of the Board; provided, however, that if
MEEMEE establishes a company health insurance plan, then EMPLOYEE shall
participate in such plan in lieu of MEEMEE paying his private health insurance
premiums.

·
As of the first day of EMPLOYEE's employment, MEEMEE shall pay Seventy-Five
Percent (75%) of the reasonable cost of private dental coverage and vision
coverage for Employee to a maximum of $250 / month, provided, however, that if
MEEMEE establishes a company dental and/or visual coverage plan, then EMPLOYEE
shall participate in such plan in lieu of MEEMEE paying his private premiums.

·
MEEMEE shall pay 100% of the premiums for life insurance in the amount of
$150,000 or one times (1x) EMPLOYEE's then-existing Base Salary, whichever is
greater.

·
If MEEMEE establishes a disability insurance plan, MEEMEE will pay 100% of
EMPLOYEE's premiums for short-term and/or long-term disability coverage, but
EMPLOYEE will be responsible for paying the applicable taxes on the premium
payments.

·
If MEEMEE establishes a 401(K) Program, EMPLOYEE will be eligible to participate
subject to the terms of that program. MEEMEE will match EMPLOYEE's contributions
dollar-for-dollar up to four percent (4%) of Employee's then-existing Base
Salary, not inclusive of any bonuses.

·
MEEMEE shall provide EMPLOYEE with an automobile allowance of Three Hundred
Dollars ($300.00) per month.

 
 

--------------------------------------------------------------------------------

 
·
MEEMEE shall provide EMPLOYEE with a cable, internet, phone, cell phone
allowance of Three Hundred Dollars ($300.00) per month.

 
·
EMPLOYEE is eligible to take the following paid time off per calendar year:
twenty (20) vacation days ("PTO"), ten (10) holidays generally observed by
MEEMEE in the United States in accordance with the holiday policy established by
MEEMEE from time to time, seven (7) sick days and three (3) bereavement days.
Unused time off for holidays, sick days and bereavement days may not be carried
over into the following year. Unused vacation days may be carried over to the
following year, provided, however, that EMPLOYEE may not accrue more than twenty
(20) days of unused vacation days without written authorization of MEEMEE. If
EMPLOYEE accrues twenty (20) unused vacation days, then he may not earn any
additional vacation days until his "bank" of PTO falls below twenty. PTO, sick
and bereavement will be pro-rated during EMPLOYEE's first year of employment.
Vacation days are earned and accrued on a quarterly basis, with five vacation
days accruing for each quarter, but the foregoing shall not prevent EMPLOYEE
from using vacation days that will accrue during the same calendar year assuming
EMPLOYEE's continued employment. All vacation days shall be taken on no less
than thirty (30) days written notice to the Board and subject to the Board's
approval, not to be unreasonably withheld.

·
EMPLOYEE shall be reimbursed for all normal items of travel, entertainment and
miscellaneous expenses reasonably incurred by him on behalf of MEEMEE, provided
that such expenses are documented and submitted to MEEMEE in accordance with the
reimbursement policies established by MEEMEE from time to time.




















--------------------------------------------------------------------------------







EXHIBIT B


STOCK OPTION AGREEMENT


[TO BE NEGOTIATED AND FINALIZED PRIOR TO CLOSING]

















--------------------------------------------------------------------------------







EXHIBIT C


SECURED PROMISSORY NOTE













--------------------------------------------------------------------------------





SECURED PROMISSORY NOTE
ALL SCREENS MEDIA, LLC


US $900,000.00 May 19, 2015
FOR VALUE RECEIVED, All Screens Media, LLC, a Nevada limited liability company
(the "Debtor"), promises to pay to MeeMee Media Inc., a Nevada corporation (the
"Holder"), or its registered assigns, the principal amount advanced by Holder
under this Note, up to the amount of Nine Hundred Thousand United States Dollars
(US$900,000.00) (the "Principal Amount"), and all accrued interest.  This Note
is being entered into pursuant to the terms of the Agreement and Plan of Merger
of even date herewith (the "Merger Agreement").


The following is a statement of the rights of the Holder of this Secured
Promissory Note (the "Note") and the conditions to which this Note is subject,
and to which the Holder, by the acceptance of this Note, agrees:


1.     Security Agreement.  The obligations of debtor under this note shall be
secured pursuant to the terms of the security agreement (the "Security
Agreement"), in the form of exhibit D attached hereto, which shall be executed
between debtor and holder simultaneously herewith.
 
2.     Interest.  The amount of outstanding principal shall bear no interest;
provided, however, that if the merger agreement is terminated, then all
outstanding principal shall accrue interest at the rate of six percent (6%) per
annum until repaid on the maturity date; and provided further, however, upon the
occurrence of an uncured event of default, the outstanding principal at the time
of such uncured event of default shall accrue at the rate of ten percent (10%)
during the period of time which the event of default is continuing and not
cured.  Interest shall accrue on the principal balance from the date hereof and
shall be calculated on the basis of a 365-day year.
 
3.     Funding schedule; repayment.
 
3.1     Funding Schedule.  Holder shall advance to Debtor no less than $225,000
on or before each of the following dates: June 15, 2015; July 15, 2015; August
15, 2015; and September 15, 2015.  Holder may advance funds to Debtor more
frequently and in greater amounts at its discretion, up to a maximum of
$900,000.
 
3.2     Repayment.  If the Merger Agreement is terminated, all outstanding
principal, together with the then accrued interest shall be due and payable on
the date  which is six (6) months after the date of the termination of the
Merger Agreement (the "Maturity Date"), less any legal and auditing fees
incurred by ASM in negotiating and complying with the terms of the Merger
Agreement and the Exhibits and Schedules referenced therein, up to a maximum
amount of $50,000, and subject to MeeMee's receipt from ASM of invoices
evidencing such fees.  If the Merger Agreement is terminated, this Note may be
prepaid in whole or in part at any time by Debtor prior to the Maturity Date
without the prior written consent of the Holder.
 
4.     Events of Default.  The occurrence of any of the following shall
constitute an "Event of Default" under this note:





--------------------------------------------------------------------------------



4.1     Failure to Pay; Other Default.  If Debtor fails (i) to pay all
outstanding principal and interest due and owing under this Note on the Maturity
Date; or (ii) to perform any material obligation under this Note or the Security
Agreement, which such failure is not cured by Debtor within five (5) business
days of Debtor's receipt of the Holder's written notice of such failure to
Debtor.
 
4.2     Voluntary Bankruptcy or Insolvency Proceedings.  If Debtor (i) applies
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) makes
a general assignment for the benefit of its or any of its creditors, (iv) is
dissolved or liquidated, (iii) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (iv) takes any action for the purpose of
effecting any of the foregoing; or
 
4.3     Involuntary Bankruptcy or Insolvency Proceedings.  If proceedings for
the appointment of a receiver, trustee, liquidator or custodian of Debtor or of
all or a substantial part of Debtor's property, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Debtor or Debtor's debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect have commenced and an order for relief entered or
such proceeding has not been dismissed or discharged within sixty (60) days of
commencement.
 
Upon the occurrence or existence of any Event of Default described in Section
4.1 above and at any time thereafter during the continuance of such Event of
Default, the Holder may, by written notice to Debtor, declare this Note
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by Debtor
notwithstanding any other provision contained in this Note. Upon the occurrence
or existence of any Event of Default described in Sections 4.2 and 4.3 above,
this Note shall automatically and without notice become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Debtor, notwithstanding any other
provision contained in this Note.  In addition to the foregoing remedies, upon
the occurrence or existence of any Event of Default, the Holder may exercise any
other right, power or remedy permitted to it by law.
5.     Representations and Warranties of Debtor.  Debtor hereby represents and
warrants to the holder on the date hereof as follows:
 
5.1    Organization and Qualification. Debtor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Nevada. Debtor has the requisite power and lawful authority to carry on
its business as it is now being conducted or contemplated to be conducted.
Debtor is duly qualified as a foreign limited liability company to transact
business, and is in good standing, in each jurisdiction where the character of
its properties, owned or leased, or the nature of its activities makes such
qualification necessary.





--------------------------------------------------------------------------------



5.2    Authorization; Execution and Delivery. The execution and delivery of this
Note and the Security Agreement (the "Transaction Documents") by Debtor and the
performance of its obligations under the Transaction Documents have been duly
authorized by all necessary limited liability action in accordance with
applicable law. Debtor has duly executed and delivered this Note and the
Security Agreement.
 
5.3    No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other person
is required in order for Debtor to execute, deliver, or perform any of its
obligations under this Note or the Security Agreement.
 
5.4       No Violations. The execution and delivery of the Transaction Documents
and the consummation by Debtor of the transactions contemplated under the
Transaction Documents do not and will not (a) violate any provision of Debtor's
organizational documents; (b) violate any law or order applicable to Debtor or
by which any of its properties or assets may be bound; or (c) constitute a
default under any material agreement or contract by which Debtor may be bound.


5.5    Enforceability. Each of the Transaction Documents are valid, legal and
binding obligations of Debtor, enforceable against Debtor in accordance with
their terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
5.6                No Litigation. No action, suit, litigation, investigation or
proceeding of, or before, any arbitrator or governmental authority is pending or
threatened by or against Debtor or any of its property or assets (a) with
respect to the Transaction Documents or any transaction contemplated under the
Transaction Documents, or (b) that could be expected to materially adversely
affect Debtor's financial condition or the ability of Debtor to perform its
obligations under the Note or the Security Agreement.
6.     Miscellaneous.
 
6.1    Payment.  All payments under this Note shall be made in lawful tender of
the United States.
 
6.2    Usury.  In order to induce the Holder to make the loan to Debtor
evidenced by this Note, Debtor and Holder each hereby respectively represents,
warrants and acknowledges to, and agrees, with the other (a) that, by reason of
its own business and financial experience, such party could reasonably be
assumed to have the capacity to protect its own interests in connection with the
transactions contemplated by this Note, and (b) as a consequence, that the
indebtedness evidenced by this Note, including all interest thereon and other
consideration therefor is exempt from the usury restrictions under California
law pursuant to the exemption set for in California Corporation Code Section
25118(b). Without limiting the effectiveness of said representations, warranties
and exemptions, however, it is nevertheless the intent of Debtor and Holder that
the holder of this Note shall never be entitled to receive, collect or apply, as
interest or other consideration of any kind under this, any amount in excess of
the maximum rate of interest





--------------------------------------------------------------------------------



permitted to be charged by applicable law; and in the event the holder of this
Note ever receives, collects or applies as interest or other consideration of
any kind any such excess, such amount which would be excess interest or other
consideration shall be deemed applied when received as a partial prepayment of
the principal amount of this Note; and if the principal amount of this Note is
paid in full, any remaining excess interest or other consideration shall be paid
to Debtor forthwith upon demand.
6.3    Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified solely upon the written consent of Debtor and Holder.  No amendment,
modification, termination or waiver of any provision hereof shall in any event
be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
6.4    Notices.  All notices and other communications required or permitted
under this Note shall be in writing and shall be delivered personally by hand or
by courier, mailed by United States first-class mail, postage prepaid, sent by
facsimile or sent by electronic mail directed (a) if to Holder, at Holder's
address, facsimile number or electronic mail address set forth on the signature
page hereto, or at such other address, facsimile number or electronic mail
address as such Holder may designate by ten (10) days' advance written notice to
Debtor or (b) if to Debtor, to its address, facsimile number or electronic mail
address and directed to the attention of the Chief Executive Officer.  All such
notices and other communications shall be deemed given upon personal delivery,
on the date of mailing, upon confirmation of facsimile transfer or upon
confirmation of electronic mail delivery.
 
6.5    Expenses; Attorneys' Fees; Representation.  If action is instituted to
collect this Note and Holder prevails on claims in such action, Debtor promises
to pay all reasonable costs and expenses of Holder, including, without
limitation, reasonable attorneys' fees and costs of Holder, incurred in
connection with such action.  Each party to this Note hereby represents and
warrants to the other party that it has had an opportunity to seek the advice of
its own independent legal counsel with respect to the provisions of this Note
and that its decision to execute this Note is not based on any reliance upon the
advice of any other party or its legal counsel.
 
6.6    Successors and Assigns.  This Note may not be assigned or transferred by
the Holder during the term of the Merger Agreement.  This Note may be assigned
or transferred by the Holder after the termination of the Merger Agreement.
Subject to the preceding sentence, the rights and obligations of Debtor and the
Holder of this Note shall be binding upon and benefit the successors, assigns, 
administrators and transferees of the parties.  This Note may be assigned by
Debtor to any successor company or corporation with which Debtor merges, sells
substantially all of its assets, or to which all of Debtor's membership shares
may be sold, effective upon the closing of such transaction, only with the prior
written approval of the Holder, which shall not be unreasonably withheld.
 
6.7    Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Nevada as applied to agreements
between residents of the State of Nevada, entered into and to be performed
entirely within the State of Nevada.  Any judicial proceeding brought by any
party hereto to enforce, or otherwise in connection with, this Note shall be
brought exclusively in  court of competent jurisdiction located in the City of
Las Vegas, Nevada,





--------------------------------------------------------------------------------



and, by execution and delivery of this Note, the parties hereto (i) accept,
generally and unconditionally, the exclusive jurisdiction of such courts and any
related appellate court and irrevocably agree to be bound by any judgment
rendered thereby in connection with this Note and (ii) irrevocably waive any
objection they may now or hereafter have as to the venue of any such proceeding
brought in such a court or that such a court is an inconvenient forum.
6.8    Substitute Notes.  Upon (i) receipt by Debtor of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation hereof, or (ii) the request of the Holder of this Note upon surrender
hereof, Debtor shall execute and deliver in lieu hereof, a new Note or Notes,
payable to the order of the Holder or such persons as Holder may request and in
a principal amount equal to the unpaid principal amount hereof, which shall be
dated and bear interest from the date to which interest has theretofore been
paid hereon.  Each such Note shall in all other respects be in the same form and
be treated the same as this Note and all references herein to this Note shall
apply to each such Note.
 
6.9    Validity.  Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Note or affecting the validity or enforceability of
such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Note as of the date first
above written.



   
DEBTOR
All Screens Media, LLC
 
 
     
By:
/s/ Peter Heumiller
       
Peter Heumiller, Managing Member
                         
HOLDER
 
MeeMee Media, Inc.
 
               
By:
/s/ Martin Doane
       
Martin J. Doane, Executive Chairman










--------------------------------------------------------------------------------





EXHIBIT D


SECURITY AGREEMENT

























--------------------------------------------------------------------------------



SECURITY AGREEMENT


This Security Agreement ( "Security Agreement"), dated as of May 19, 2015, is
executed by All Screens Media, LLC, a Nevada limited liability company
("Debtor"), in favor of MeeMee Media Inc., a Nevada corporation , its successors
and/or assigns ("Secured Party").


A.            Debtor has issued to Secured Party a certain Secured Promissory
Note of even date herewith in the face amount of Nine Hundred Thousand United
States Dollars $900,000.00 (the "Note").
B.            In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Security Agreement and to grant
Secured Party the security interest in the Collateral (as defined below).
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
1.            Definitions and Interpretation. When used in this Security
Agreement, the following terms have the following meanings:
"Collateral" has the meaning given to that term in Section 2 below.
"Lien" means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
"Obligations" means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party of every
kind and description, now existing or hereafter arising, created by the Note, or
any modification or amendment to the Note; and (b) all costs and expenses,
including attorneys' fees, incurred by Secured Party in connection with the Note
or in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a).
"Permitted Liens" means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Security Agreement.
"UCC" means the Uniform Commercial Code as in effect in the State of California
from time to time.
Unless otherwise defined herein, all terms defined in the UCC have the meanings
given to those terms in the UCC.





--------------------------------------------------------------------------------



2.            Grant of Security Interest. As security for the Obligations,
Debtor hereby pledges to Secured Party and grants to Secured Party a security
interest in all right, title, interest, claims and demands of Debtor in and to
the property described in Schedule A hereto, and all replacements, proceeds,
products, and accessions thereof (collectively, the "Collateral").
 
3.            Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction or other
jurisdiction of Debtor or its subsidiaries any financing statements or documents
having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party's
request.
 
4.            General Representations and Warranties. Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, and (b)
upon the filing of UCC-1 financing statements with the California Secretary of
State, Secured Party shall have a perfected first-position security interest in
the Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens.
 
5.            Additional Covenants and Representations. Debtor hereby agrees:
 
5.1.            to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien, except for Permitted
Liens;
 
5.2.            to procure, execute (including endorse, as applicable), and
deliver from time to time any endorsements, assignments, financing statements,
certificates of title, and all other instruments, documents and/or writings
reasonably deemed necessary or appropriate by Secured Party to perfect, maintain
and protect Secured Party's Lien hereunder and the priority thereof;
 
5.3.            to provide at least fifteen (15) days prior written notice to
Secured Party of any of the following events: (a) any changes or alterations of
Debtor's name, (b) any changes with respect to Debtor's address or principal
place of business, or (c) the formation or acquisition of any subsidiaries of
Debtor;
 
5.4.            upon the occurrence of an "Event of Default" (as defined in the
Note) and, thereafter, at Secured Party's request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party's
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;
 
 

--------------------------------------------------------------------------------

5.5.            to the extent the Collateral is not delivered to Secured Party
pursuant to this Security Agreement, to keep the Collateral at the principal
office of Debtor, and not to relocate the Collateral to any other locations
without providing at least thirty (30) days prior written notice to Secured
Party;
 
5.6.            not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein (other than inventory in the
ordinary course of business); and
 
5.7.            not to allow, grant or suffer to exist, whether directly or
indirectly, any Lien upon any of the Collateral, other than Permitted Liens.
 
Debtor hereby represents and warrants to the Secured Party that:
5.8.            Organization, Good Standing and Qualification. The Debtor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Nevada and has full power and authority to own
and use its properties and its assets and conduct its business as currently
conducted. The Debtor is not in violation of any of the provisions of its
Articles of Organization or Operating Agreement. The Debtor is duly qualified in
all jurisdictions in which its failure to do so would have a material and
adverse effect on the business, operations, assets or financial condition of the
Debtor.
5.9.            Authorization; Enforceability. The Debtor has all right, power
and authority to enter into, execute and deliver this Security Agreement and the
Note (collectively, the "Transaction Documents") and to perform fully its
obligations hereunder and thereunder. All corporate action on the part of the
Debtor necessary for the authorization execution, delivery and performance of
the Transaction Documents by the Debtor has been taken. The Transaction
Documents have been duly executed and delivered by the Debtor and each
constitutes a legal, valid and binding obligation of the Debtor, enforceable
against the Debtor in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy.
5.10.            No Conflict. The execution and delivery by the Debtor of the
Transaction Documents, and the consummation of any other transaction
contemplated by the Transaction Documents do not and will not (i) result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Debtor is bound, (ii) conflict with or violate any provision of the Debtor's
Articles of Organization, as amended, or Operating Agreement, and (iii) conflict
with, or result in a material breach or violation of, any of the terms or
provisions of, or constitute (with or without due notice or lapse of time or
both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Debtor
is a party or by which Debtor is bound or to which any of Debtor's properties or
assets is subject.
5.11.            Title and Validity. Debtor has good and valid title to all of
the assets owned by the Debtor which are part of the Collateral. Debtor has not
granted any other party any lien or security interest in or to the
Collateral. The Security Agreement creates a valid and subsisting first-priority
security interest and lien against the Collateral in favor of Secured Party.





--------------------------------------------------------------------------------



6.            Authorized Action by Secured Party. Debtor hereby irrevocably
appoints Secured Party as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Secured Party may perform (but Secured Party
shall not be obligated to and shall incur no liability to Debtor or any third
party for failure to perform) any act which Debtor is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Debtor might
exercise with respect to the Collateral, including the right (a) to collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) to enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) to make any compromise or settlement, and take
any action Secured Party deems advisable, with respect to the Collateral; (d) to
file a copy of this Security Agreement with any governmental agency, body or
authority, at the sole cost and expense of Debtor; (e) to insure, process and
preserve the Collateral; (f) to pay any indebtedness of Debtor relating to the
Collateral; (g) to execute and file UCC financing statements and other
documents, certificates, instruments and agreements with respect to the
Collateral or as otherwise required or permitted hereunder; and (h) to take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Security
Agreement; provided, however, that Secured Party shall not exercise any such
powers granted pursuant to clauses (a) through (c) above prior to the occurrence
of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default. The powers conferred on Secured Party under
this Section 6 are solely to protect Secured Party's interests in the Collateral
and shall not impose any duty upon Secured Party to exercise any such powers.
Secured Party shall be accountable only for the amounts that Secured Party
actually receives as a result of the exercise of such powers, and neither
Secured Party nor any of Secured Party's stockholders, directors, officers,
managers, employees or agents shall be responsible to Debtor for any act or
failure to act. Nothing in this Section 6 shall be deemed an authorization for
Debtor to take any action that it is otherwise expressly prohibited from
undertaking by way of any other provision of this Security Agreement.
 
7.            Default and Remedies.
 
7.1.            Default. Debtor shall be deemed in default under this Security
Agreement upon the occurrence of an Event of Default.
 
7.2.            Remedies. Upon the occurrence of any Event of Default, Secured
Party shall have the rights of a secured creditor under the UCC, and all rights
granted by this Security Agreement and by law, including, but not limited to (a)
the right to require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party, and (b) the right to
take possession of the Collateral, and for that purpose Secured Party may enter
upon premises on which the Collateral may be situated and remove the Collateral
therefrom. Debtor hereby agrees that fifteen (15) business days' notice of a
public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable. In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party's rights and remedies hereunder, including,
without limitation, Secured Party's right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party's rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to





--------------------------------------------------------------------------------



exercise all rights of Secured Party under this Security Agreement. Except as
expressly provided in this Security Agreement, Secured Party may exercise any of
Secured Party's rights under this Section 7.2 without demand or notice of any
kind. The remedies in this Security Agreement, including without limitation this
Section 7.2, are in addition to, not in limitation of, any other right, power,
privilege, or remedy, either in law, in equity, or otherwise, to which Secured
Party may be entitled. No failure or delay on the part of Secured Party in
exercising any right, power, or remedy will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. All of Secured
Party's rights and remedies, whether evidenced by this Security Agreement or by
any other agreement, instrument or document shall be cumulative and may be
exercised singularly or concurrently.
7.3.            Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure Secured Party against risks of loss,
collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party's duties under the UCC in Secured Party's exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party
 
 

--------------------------------------------------------------------------------

 
that would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this Section.
 
7.4.            Marshalling. Secured Party shall not be required to marshal any
present or future Collateral for, or other assurances of payment of, the
Obligations or to resort to such Collateral or other assurances of payment in
any particular order, and all of Secured Party's rights and remedies hereunder
and in respect of such Collateral and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, Debtor hereby agrees that it will
not invoke any law relating to the marshalling of Collateral which might cause
delay in or impede the enforcement of Secured Party's rights and remedies under
this Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, Debtor hereby irrevocably waives the
benefits of all such laws.
7.5.            Application of Collateral Proceeds. The proceeds and/or avails
of the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:
 
(a)            First, to the payment of reasonable costs and expenses, including
all amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys' fees, incurred or made hereunder by Secured Party;
 
(b)            Second, to the payment to Secured Party of the amount then owing
or unpaid on the Note (to be applied first to accrued interest and second to
outstanding principal); and
 
(c)            Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
8.            Miscellaneous.
 
8.1.            Notices. Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon
Debtor or Secured Party under this Security Agreement shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given if and
as when given as provided in the Note.
 
8.2.            Nonwaiver. No failure or delay on Secured Party's part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.
 
8.3.            Amendments and Waivers. This Security Agreement may not be
amended or modified, nor may any of its terms be waived, except by written
instruments signed by Debtor and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
 

--------------------------------------------------------------------------------

 
8.4.            Assignment. This Security Agreement shall be binding upon and
inure to the benefit of Secured Party and Debtor and their respective successors
and assigns; provided, however, that Debtor may not sell, assign or delegate
rights and obligations hereunder without the prior written consent of Secured
Party.
 
8.5.            Cumulative Rights, etc. The rights, powers and remedies of
Secured Party under this Security Agreement shall be in addition to all rights,
powers and remedies given to Secured Party by virtue of any applicable law, rule
or regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party's rights hereunder. Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party's power.
 
8.6.            Partial Invalidity. If any part of this Security Agreement is
construed to be in violation of any law, such part shall be modified to achieve
the objective of the parties to the fullest extent permitted and the balance of
this Security Agreement shall remain in full force and effect.
 
8.7.            Expenses. Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys' fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which are not performed as and when required by this
Security Agreement.
 
8.8.            Entire Agreement. This Security Agreement and the Note, taken
together, constitute and contain the entire agreement of Debtor and Secured
Party with respect to this particular matter and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.
 
8.9.            Governing Law; Venue. Except as otherwise specifically set forth
herein, the parties expressly agree that this Security Agreement shall be
governed solely by the laws of the State of Nevada, without regard to its
principles of conflict of laws. Debtor hereby expressly consents to the personal
jurisdiction of the state and federal courts located in or about Las Vegas,
Nevada, for any action or proceeding arising from or relating to this Security
Agreement, waives, to the maximum extent permitted by law, any argument that
venue in any such forum is not convenient, and agrees that any such action or
proceeding shall only be venued in such courts.
 
8.10.            Counterparts. This Security Agreement may be signed in
counterparts and transmitted by one Party to the other via email in PDF or FAX.
Said counterparts, taken together, shall constitute one agreement. If this
Security Agreement is signed in counterparts, neither Party shall be bound by
this Security Agreement until both Parties have duly executed a counterpart
hereof.
 
 

--------------------------------------------------------------------------------

 
8.11.            Termination of Security Interest. Upon the payment in full of
all Obligations, the security interest granted herein shall terminate and all
rights to the Collateral shall revert to Debtor. Upon such termination, Secured
Party hereby authorizes Debtor to file any UCC termination statements necessary
to effect such termination and Secured Party shall promptly






execute and deliver to Debtor any additional documents or instruments as Debtor
shall reasonably request to evidence such termination.
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.



   
DEBTOR
 
ALL SCREENS MEDIA, LLC
 
 
     
By:
/s/ Peter Heumiller
       
Peter Heumiller, Managing Member
                         
SECURED PARTY:
 
MeeMee Media, Inc.
 
               
By:
/s/ Martin Doane
       
Martin J. Doane, Executive Chairman


























--------------------------------------------------------------------------------

SCHEDULE A


TO SECURITY AGREEMENT


The Debtor hereby grants to the Secured Party, for the benefit of itself and
each assignee, a security interest in the following described property
(collectively, the "Collateral"):
(a)            presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Debtor arising out of the
sale or lease of goods or the rendition of services by Debtor, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by Debtor
and Debtor's Books (as defined in paragraph (f) below) relating to any of the
foregoing (collectively, "Accounts");
 
(b)            present and future general intangibles and other personal
property (including payment intangibles, choses or things in action, goodwill,
patents, trade names, trademarks, service marks, copyrights, blueprints,
drawings, purchase orders, customer lists, moneys due or recoverable from
pension funds, route lists, moneys due under any royalty or licensing
agreements, infringement claims, software, computer programs, computer discs,
computer tapes, literature, reports, catalogs, deposit accounts, insurance
premium rebates, tax refunds, and tax refund claims) other than goods and
Accounts, and such Debtor's Books relating to any of the foregoing
(collectively, "General Intangibles");
 
(c)            present and future rights to payments or performance under
letters of credit, letter‑of-credit rights (whether or not evidenced by a
writing) and other supporting obligations, notes, drafts, instruments (including
promissory notes), certificated and uncertificated securities, documents,
leases, and chattel paper (whether tangible or electronic), and such Debtor's
Books relating to any of the foregoing (collectively, "Negotiable Collateral");
 
(d)            present and future inventory in which such Debtor has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Debtor's present and future raw materials,
work in process, finished goods, and packing and shipping materials, wherever
located, and any documents of title representing any of the above, and such
Debtor's Books relating to any of the foregoing (collectively, "Inventory");
 
(e)            present and hereafter acquired machinery, machine tools, motors,
equipment, furniture, furnishings, fixtures, tools, parts, dies, jigs, goods
(other than consumer goods or farm products), and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located (collectively, "Equipment");
 
(f)            present and hereafter acquired books and records including:
ledgers; records indicating, summarizing, or evidencing such Debtor's assets or
liabilities, or the Collateral; all information relating to such Debtor's
business operations or financial condition; and all computer programs, disc or
tape files, printouts, funds or other computer prepared information, and the
equipment containing such information (collectively, "Debtor's Books");





--------------------------------------------------------------------------------



(g)            present and hereafter acquired securities (whether certificated
or uncertificated), securities accounts, commodity contracts and accounts,
securities entitlements and other investment property (collectively "Investment
Property");
 
(h)            present and hereafter acquired deposit accounts (collectively
"Deposit Accounts");
 
(i)            present and hereafter acquired commercial tort claims
(collectively "Tort Claims"); and
 
(j)            substitutions, replacements, additions, accessions, proceeds,
products to or of any of the foregoing, including, but not limited to, proceeds
of insurance covering any of the foregoing, or any portion thereof, and any and
all Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Deposit Accounts, Tort Claims, money, deposits, accounts, or other tangible or
intangible property resulting from the sale or other disposition of the
Accounts, General Intangibles, Negotiable Collateral, Inventory, Equipment,
Deposit Accounts, Tort Claims, or any portion thereof or interest therein and
the proceeds thereof.
 
            Notwithstanding the foregoing, Collateral shall not include (i) any
lease, license, contract or other agreement of any Debtor if the grant of a
security interest in such lease, license, contract or other agreement is
prohibited under the terms of such lease, license, contract or other agreement
or under applicable law, but only to the extent such prohibition is not rendered
unenforceable or ineffective by the UCC (as hereinafter defined) or other
applicable law; provided, however, that a security interest shall attach to such
lease, license, contract or other agreement immediately at such time as the
condition causing such prohibition shall be eliminated or remedied, and (ii) any
Equipment owned by any Debtor which is subject to a lien securing purchase money
debt pursuant to documents which prohibit such party from granting any other
liens in such property, but only for so long as such prohibition shall be in
effect.













